Exhibit 10.1

 

MAGNUM HUNTER RESOURCES CORPORATION

 

SECURITIES PURCHASE AGREEMENT

 

 This Securities Purchase Agreement (this “Agreement”), dated as of
May 27, 2014, is entered into by and among Magnum Hunter Resources Corporation,
a Delaware corporation (the “Company”), and each person set forth on the omnibus
signature page attached hereto (each, an “Investment Vehicle” and collectively,
the “Investment Vehicles” or the “Investor”).

 

WHEREAS, the Company desires to issue and sell to Investor, in a private
placement offering (the “Offering”), (i) an aggregate of 21,428,580 shares (the
“Shares”) of the Company’s common stock, par value $0.01 per share (the “Common
Stock”), and (ii) warrants (the “Warrants”) to purchase an aggregate of
2,142,858 shares of Common Stock (the “Warrant Shares”) at a purchase price of
$7.00 for each Share and Warrant to purchase one-tenth of a Warrant Share;

 

WHEREAS, Investor wishes to purchase the Shares and the Warrants on the terms
and subject to the conditions set forth in this Agreement; and

 

WHEREAS, the Offering is being made to a limited number of “accredited
investors,” as such term is defined in Rule 501(a) of Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Company and Investor hereby agree as follows:

 

1.                                      Purchase and Sale.

 

(a)           At the Closing (as defined below), on the terms and subject to the
conditions set forth herein, the Company will issue and sell to Investor, and
Investor will purchase from the Company, the Shares and the Warrants for an
aggregate purchase price of $150,000,060.00 (the “Purchase Price”).  The
Warrants shall be in the form attached hereto as Annex II.

 

(b)           Pursuant to the terms and subject to the conditions of this
Agreement, the Company and Investor hereby agree to be bound by the terms and
conditions of this Agreement and the terms and conditions of that certain
Registration Rights Agreement, dated of even date herewith, by and between the
Company and Investor (the “Registration Rights Agreement” and together with this
Agreement and the Warrants, the “Transaction Documents”), a copy of which
attached is hereto as Annex III.

 

2.             [Reserved]

 

3.                                      Closing and Delivery of the Shares and
Funds.

 

(a)           Closing.  Upon the satisfaction of the conditions set forth in
Section 6, the closing of the purchase and sale of the Shares and the Warrants
(the “Closing”) shall occur remotely via

 

--------------------------------------------------------------------------------


 

exchange of documents and signatures on May 29, 2014 (the “Closing Date”), or
such other time agreed to by the Company and Investor.

 

(b)           Payment of Purchase Price; Delivery of Shares and Warrants.  At or
prior to the Closing, Investor will remit in United States dollars by wire
transfer of immediately available funds in accordance with wiring instructions
provided by the Company prior to Closing the Purchase Price. On or before the
Closing Date, the Company will instruct its transfer agent (the “Transfer
Agent”) to deliver to Investor one or more stock certificates, free and clear of
all restrictive and other legends (except as expressly provided in Section 4(c)
hereof), evidencing the Shares, against delivery of the Purchase Price.  On the
Closing Date, the Company will deliver to Investor the Warrants, against
delivery of the Purchase Price. The foregoing notwithstanding, if Investor has
indicated to the Company prior to the time of execution of this Agreement a need
to settle “delivery versus payment,” the Company shall deliver to Investor or
Investor’s designated custodian the original stock certificate(s) and Warrants
on or prior to the Closing Date and, upon receipt, Investor shall wire the
Purchase Price as provided in the first sentence of this Section 3(b).

 

4.             Representations, Warranties and Covenants of Investor.  Investor
hereby represents and warrants to the Company as follows (it being understood
that each Investment Vehicle is making the following representations and
warranties severally with respect to only itself and not jointly with any other
Investment Vehicle):

 

(a)           Investor is acquiring the Shares and the Warrants for its own
account and for investment and not with a view to the distribution thereof
within the meaning of the Securities Act; provided, however, that by making the
representations herein, Investor does not agree to hold any of the Shares or
Warrants for any minimum or other specific term and reserves the right to
dispose of the Shares and Warrants at any time in accordance with or pursuant to
a registration statement or an exemption under the Securities Act.

 

(b)           Investor has answered all of the questions in the Investor
Questionnaire attached hereto as Annex IV (the “Investor Questionnaire”), the
answers in the Investor Questionnaire are true and correct as of the date hereof
and will be true and correct as of the Closing Date, and Investor is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
promulgated under the Securities Act.

 

(c)           Investor understands that the Shares and the Warrants will not be
transferable except (a) pursuant to an effective registration statement under
the Securities Act, (b) pursuant to an available exemption from, or in a
transaction not subject to, the Securities Act as evidenced by receipt by the
Company of a written opinion of counsel for Investor reasonably satisfactory to
the Company to the effect that the proposed transfer is exempt from the
registration requirements of the Securities Act and relevant state securities
laws or (c) pursuant to Rule 144 under the Securities Act (“Rule 144”). 
Restrictive legends shall be placed on all certificates representing any Shares,
substantially as follows:

 

NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE
SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT TO AN

 

2

--------------------------------------------------------------------------------


 

EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND
ALL APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS (SUCH FEDERAL AND STATE LAWS,
THE “SECURITIES LAWS”), (B) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE SECURITIES ACT AS EVIDENCED BY THE CORPORATION
BEING FURNISHED WITH AN OPINION OF COUNSEL FOR THE HOLDER, WHICH OPINION AND
COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE CORPORATION, TO THE EFFECT THAT
SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS
EXEMPT FROM THE REGISTRATION PROVISIONS OF THE SECURITIES ACT, OR (C) PURSUANT
TO RULE 144 UNDER THE SECURITIES ACT.  NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

(d)           Investor understands that the sale of the Shares and the Warrants
have not been registered under the Securities Act by reason of a specific
exemption from the registration requirements of the Securities Act which depends
upon, among other things, the bona fide nature of the investment intent as
expressed herein. Investor understands and acknowledges that the Offering
pursuant to this Agreement will not be registered under the Securities Act on
the ground that the sale provided for in this Agreement and the issuance of
Shares and Warrants thereunder is exempt from the registration requirements of
the Securities Act.

 

(e)           Either alone or with Investor’s investment adviser, Investor has
such knowledge and experience in business and financial matters and with respect
to investments in securities such as the Shares and the Warrants so as to enable
it to understand and evaluate the risks of its investment in the Shares and the
Warrants and form an investment decision with respect thereto. Investor has been
afforded the opportunity during the course of the Offering to ask questions of,
and to secure such information from, the Company and its officers and directors
with regard to the Company and the terms and conditions of the Offering, as it
deems necessary to evaluate the merits of entering into the transactions
contemplated by this Agreement.  Investor understands and acknowledges that such
discussions, as well as the reports filed by the Company on or after January 1,
2013 and prior to the date of this Agreement with the Securities and Exchange
Commission (the “SEC”) (collectively, the “SEC Reports”) and any written
information issued by the Company, (a) were intended to describe aspects of the
Company’s business and prospects which the Company believes to be material, but
were not necessarily an exhaustive description, and (b) may have contained
forward-looking statements involving known and unknown risks and uncertainties
which may cause the Company’s actual results in future periods or plans for
future periods to differ materially from what was anticipated and that no
representations or warranties were or are being made with respect to any such
forward-looking statements or the probability of achieving any of the results
projected in any of such forward-looking statements.  The foregoing, however,
does not limit or modify the representations and warranties of the Company in
Section 5 below or the right of Investor to rely thereon.

 

3

--------------------------------------------------------------------------------


 

(f)            Investor represents and warrants that no Shares or Warrants were
offered or sold to it by means of any form of general advertising or, to its
knowledge, general solicitation, and in connection therewith, Investor did not
(i) receive or review any advertisement, article, notice or other communication
published in a newspaper or magazine or similar media or broadcast over
television or radio, whether closed circuit, or generally available; or (ii)
attend any seminar meeting or industry investor conference whose attendees were
invited by any general solicitation or general advertising; or (iii) observe any
website or filing of the Company with the SEC, in each case, in which any
offering of securities by the Company was described and as a result learned of
any offering of securities by the Company.

 

(g)           Investor is duly organized and validly existing, has the power and
authority to enter into this Agreement, the Registration Rights Agreement and
the Warrants and is not organized for the purpose of this investment.  The
execution, delivery and performance by Investor of this Agreement, the
Registration Rights Agreement and the Warrants have been duly authorized by all
requisite action on the part of Investor.  This Agreement and the Registration
Rights Agreement have been duly executed and delivered by Investor and
constitute legal and binding obligations of Investor, enforceable in accordance
with their terms, except (i) as such enforceability may be limited by
bankruptcy, fraudulent conveyance, insolvency, reorganization or similar laws
affecting the rights of creditors generally and subject to general principles of
equity, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (iii) to the
extent the indemnification provisions contained herein or in the Registration
Rights Agreement may be limited by applicable federal or state securities laws.

 

(h)           Investor is not, and, immediately prior to Closing will not be, a
“substantial security holder” of the Company as described in Sections 312.03 and
312.04 of the New York Stock Exchange Listed Company Manual.

 

(i)            Since January 1, 2014, none of Investor or any of its affiliates
or any person acting on behalf of Investor or any of its affiliates has
effected, or entered into any agreement or other arrangement with respect to,
any sale or other disposition of shares of Common Stock, including any short
sale (as defined in Regulation SHO under the Exchange Act), or of any securities
convertible into or exchangeable or exercisable for shares of Common Stock, or
any swap, hedge or other transaction or arrangement that transfers, in whole or
in part, any of the economic consequences of ownership of Common Stock, and no
such person is currently a party to any such agreement or arrangement.

 

(j)            Investor understands that the foregoing representations and
warranties shall be deemed material and to have been relied upon by the Company.

 

4

--------------------------------------------------------------------------------


 

5.             Representations, Warranties and Covenants of the Company.  Except
as (i) described in the disclosure schedule attached hereto as Schedule A or
(ii) disclosed in SEC Reports filed by the Company with the SEC on or after
February 25, 2014, the Company hereby represents and warrants to Investor that
as of the date hereof (except for representations and warranties which speak as
of a specific date, which shall be made as of such date):

 

(a)           Organization, Good Standing and Qualification.  The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as currently conducted and as it is currently
proposed to be conducted, and to enter into and carry out the provisions of this
Agreement, the Registration Rights Agreement and the Warrants.  The Company is
duly qualified to transact business and is in good standing in each other
jurisdiction in which the failure to so qualify would materially and adversely
affect the Company’s business, properties, assets, prospects or financial
condition.

 

(b)           Authorization of Agreements.  The Company has the requisite
corporate power and authority to (a) enter into and to consummate the
transactions contemplated by this Agreement, the Registration Rights Agreement
and the Warrants, and (b) authorize, execute, issue and deliver the Shares, the
Warrants and the Warrant Shares as contemplated by this Agreement and the
Warrants.  This Agreement, the Registration Rights Agreement and the Warrants,
and the performance by the Company of its obligations hereunder and thereunder,
have been duly authorized by all necessary corporate action on the part of the
Company.  This Agreement and the Registration Rights Agreement have been, and on
the Closing Date the Warrants will have been, duly executed and delivered by the
Company, and this Agreement and the Registration Rights Agreement constitute,
and upon execution and delivery thereof by the Company against payment of the
Purchase Price, the Warrants will constitute, legal and binding obligations of
the Company, enforceable in accordance with their terms, except (i) as such
enforceability may be limited by bankruptcy, fraudulent conveyance, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies, or (iii) to the extent the indemnification provisions contained herein
or in the Registration Rights Agreement may be limited by applicable federal or
state securities laws.

 

(c)           Authorization of Shares.  The Shares to be issued at the Closing
have been duly authorized for issuance and sale to Investor pursuant to this
Agreement.  The Warrant Shares have been duly authorized and reserved for
issuance and sale upon exercise of the Warrants.  When issued and delivered by
the Company pursuant to this Agreement against payment of the consideration set
forth herein, the Shares will be duly and validly issued and the Shares will be
fully paid and non-assessable.  When issued and delivered by the Company
pursuant to the Warrants against payment of the exercise price set forth in the
Warrants, the Warrant Shares will be duly and validly issued and the Warrant
Shares will be fully paid and non-assessable.  The sale of the Shares and the
Warrants is not, and the issuance of the Warrant Shares pursuant to the Warrants
will not be, subject to any preemptive rights or rights of first refusal.

 

(d)           Government Consents. Except (i) as required by the Registration
Rights Agreement and (ii) for the filing of a Form D with the SEC under
Regulation D under the

 

5

--------------------------------------------------------------------------------


 

Securities Act, no consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any
federal, state or local governmental authority or other person on the part of
the Company is required in connection with the offer, sale or issuance of the
Shares or the Warrants or the consummation of any other transaction contemplated
hereby.

 

(e)           Private Placement.  Assuming that the representations of Investor
set forth in Section 4 above are true and correct, the offer, sale and issuance
of the Shares and the Warrants in conformity with the terms of this Agreement
are exempt from the registration requirements of Section 5 of the Securities
Act, and neither the Company nor any authorized agent acting on its behalf will
take any action hereafter that would cause the loss of such exemptions.  Neither
the Company nor, to the Company’s knowledge, any person acting on behalf of the
Company has offered or sold any of the Shares or Warrants by any form of general
solicitation or general advertising.

 

(f)            Compliance with Other Instruments.  The execution, delivery, and
performance by the Company of this Agreement, the Registration Rights Agreement
and the Warrants and the issuance and sale of the Shares and Warrants as
contemplated by this Agreement and the issuance and sale of the Warrant Shares
as contemplated by the Warrants will not (i) result in a violation of, be in
conflict with or constitute, with or without the passage of time or giving of
notice, a default under, or require any consent or waiver under, or result in
the creation of any mortgage, pledge, lien, encumbrance, option, security
interest, claim, loan, restriction or charge upon any of the properties or
assets of the Company or its subsidiaries pursuant to, any provision of any
instrument, mortgage, deed of trust, loan, contract, commitment, judgment, writ,
decree, order or obligation to which Company is a party or by which it or any of
its properties or assets are bound, which would materially adversely affect the
Company or its subsidiaries’ business, properties, assets or financial
condition, (ii) result in a violation of any provision of any federal, state, or
local statute, rule or governmental regulation applicable to the Company or its
subsidiaries which would materially adversely affect the Company or its
subsidiaries’ business, properties, assets or financial condition, or (iii)
conflict with or violate any provisions of the Company’s or certificate of
incorporation or bylaws.

 

(g)           SEC Reports.  Since December 31, 2013, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Securities Exchange Act of 1934,
as amended (the “Exchange Act”).  Each SEC Report complied in all material
respects with the requirements of the Exchange Act or the Securities Act, as
applicable, as of their respective dates and did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  Except
as disclosed in the SEC Reports, since December 31, 2013, there has been no
occurrence or event that has had or would reasonably be expected to have a
material adverse effect on the financial condition, results of operations,
properties or business of the Company and its subsidiaries, considered as a
whole or on the authority or ability of the Company to perform its obligations
under the Transaction Documents (a “Material Adverse Effect”).

 

(h)           Listing and Maintenance Requirements. The Company’s Common Stock
is registered pursuant to Section 12(b) of the Exchange Act, and the Company has
taken no action

 

6

--------------------------------------------------------------------------------


 

designed to terminate the registration of the Common Stock under the Exchange
Act, nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company has not, in the twelve months
preceding the date hereof, received any notice from the New York Stock Exchange
(the “NYSE”) to the effect that the Company is not in compliance with the
listing or maintenance requirements of the NYSE and has no knowledge of any
facts that would reasonably be expected to lead to delisting or suspension of
the Common Stock in the foreseeable future. The Company is, and after giving
effect to the transactions contemplated by this Agreement will be, in compliance
with all listing and maintenance requirements of the NYSE on the date hereof.

 

(i)            Financial Information. The consolidated financial statements and
the related notes thereto included in the Company’s annual report on Form 10-K
for the fiscal year ended December 31, 2013 filed with the SEC on February 25,
2014 (as amended, the “Annual Report”) and in the Company’s quarterly report on
Form 10-Q for the quarter ended March 31, 2014 filed with the SEC on May 9, 2014
(the “Quarterly Report”) complied with the applicable requirements of the
Exchange Act and presented fairly the financial position of the Company and its
consolidated subsidiaries as of the dates indicated and their results of
operations and cash flows for the periods specified; such financial statements
have been prepared in conformity with generally accepted accounting principles
applied on a consistent basis throughout the periods covered thereby (except as
may be otherwise indicated in such financial statements or the notes thereto).

 

(j)            No Violation or Default. Neither the Company nor any of its
subsidiaries are (i) in violation of its charter or bylaws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or its subsidiaries are a party or by which the
Company or its subsidiaries are bound or to which any of the property or assets
of the Company or its subsidiaries are subject; or (iii) in violation of any law
or statute or any judgment, order, rule or regulation of any court or arbitrator
or governmental or regulatory authority, except, in the case of each of clauses
(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(k)           Capitalization. The issued and outstanding shares of capital stock
of the Company have been validly issued, are fully paid and nonassessable and
are not subject to any preemptive rights, rights of first refusal or similar
rights. The Company has an authorized, issued and outstanding capitalization as
set forth in the Quarterly Report (other than the grant of additional awards
under the Company’s equity incentive plans or changes in the number of
outstanding shares of Common Stock of the Company due to the issuance of shares
upon the exercise or conversion of securities exercisable for, or convertible or
exchangeable into, shares of Common Stock outstanding). Except as disclosed in
the Annual Report or the Quarterly Report, the Company does not have outstanding
any options to purchase, or any rights or warrants to subscribe for, or any
securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities (other than the grant of additional awards under the Company’s equity
incentive plans).

 

7

--------------------------------------------------------------------------------


 

(l)            Registration Rights. Except for pursuant to (i) that certain
Registration Rights Agreement, dated as of March 20, 2014, by and among the
Company and the investors party thereto, and (ii) the Registration Rights
Agreement, no person has the right, contractual or otherwise, to require the
Company to register under the Securities Act any shares of Common Stock or
shares of any other capital stock or other securities of the Company, or to
include any such shares or other securities in the Resale Registration
Statement.

 

(m)          No Litigation. Except as set forth in the Annual Report or the
Quarterly Report, there are no legal, governmental or regulatory actions, suits
or proceedings pending, nor, to the Company’s knowledge, threatened, to which
the Company or a subsidiary is a party or to which any property of the Company
or any of its subsidiaries is the subject that, individually or in the
aggregate, if determined adversely to the Company or any of its subsidiaries,
would reasonably be expected to have a Material Adverse Effect or materially and
adversely affect the ability of the Company to perform its obligations under
this Agreement; to the Company’s knowledge, no such actions, suits or
proceedings are threatened or contemplated by any governmental or regulatory
authority or threatened by others.

 

(n)           Licenses and Permits. Except as set forth in the Annual Report or
the Quarterly Report, the Company and each of its subsidiaries possess or have
obtained all licenses, certificates, consents, orders, approvals, permits and
other authorizations issued by, and have made all declarations and filings with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in the
Annual Report (the “Permits”), except where the failure to possess, obtain or
make the same would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. Except as disclosed in the Annual
Report or the Quarterly Report, neither the Company nor any of its subsidiaries
have received written notice of any proceeding relating to revocation or
modification of any such Permit or has any reason to believe that such Permit
will not be renewed in the ordinary course, except where the failure to obtain
any such renewal would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

 

(o)           Title to Real and Personal Property. Except as set forth in the
Annual Report or the Quarterly Report, the Company and its subsidiaries have (i)
good and defensible title to all of its oil and gas properties (including oil
and gas wells, producing leasehold interests and appurtenant personal property)
and (ii) good and valid title in fee simple to all items of real property and
good and valid title to all personal property described in the Annual Report as
being owned by them that are material to the businesses of the Company or such
subsidiary, in each case free and clear of all liens, encumbrances and claims,
except those that (A) do not materially interfere with the use made and proposed
to be made of such property by the Company and any of its subsidiaries or (B)
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. Any real property described in the Annual Report or the
Quarterly Report as being leased by the Company and any of its subsidiaries is
held by them under valid, existing and enforceable leases, except those that (1)
do not materially interfere with the use made or proposed to be made of such
property by the Company or any of its subsidiaries or (2) would not be
reasonably expected, individually or in the aggregate, to have a Material
Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

(p)           Environmental Laws. Except as set forth in the Annual Report or
the Quarterly Report, the Company and its subsidiaries (i) are in compliance
with any and all applicable federal, state, local and foreign laws, rules,
regulations, decisions and orders relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (collectively, “Environmental Laws”); (ii) have received and are
in compliance with all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses as
described in the Annual Report; and (iii) have not received notice of any actual
or potential liability for the investigation or remediation of any disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
except, in the case of any of clauses (i), (ii) or (iii) above, for any such
failure to comply or failure to receive required permits, licenses, other
approvals or liability as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

(q)           Internal Controls. Except as disclosed in the Annual Report or the
Quarterly Report, the Company and its subsidiaries maintain in all material
respects a system of internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(r)            Investment Company Act. Neither the Company nor any of the
subsidiaries is or, after giving effect to the offering and sale of the Shares
and the Warrants, will be an “investment company” or an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company Act
of 1940.

 

(s)            Operations. The operations of the Company and its subsidiaries
are and have been conducted at all times in compliance with applicable financial
record keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all jurisdictions to which the Company or its Subsidiaries are subject, the
rules and regulations thereunder and any related or similar rules, regulations
or guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 

(t)            Brokers and Finders.  No person or entity has or will have, as a
result of the transactions contemplated by the Transaction Documents, any right,
interest or valid claim against or upon the Company for any commission, fee or
other compensation as a finder or broker because of any act or omission by the
Company or by any agent of the Company.

 

(u)           OFAC.  Neither the Company nor any of its subsidiaries nor, to the
Company’s knowledge, any director, officer, agent, employee, affiliate or person
acting on behalf of the Company or any subsidiary, is currently subject to any
U.S. sanctions administered by the Office

 

9

--------------------------------------------------------------------------------


 

of Foreign Assets Control of the U.S. Treasury Department (“OFAC”); and the
Company will not directly or indirectly use the proceeds of the sale of the
Shares, or lend, contribute or otherwise make available such proceeds to any
joint venture partner or other person or entity, towards any sales or operations
in any country sanctioned by OFAC or for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

 

(v)           Shell Company Status.  Rule 144 under the Securities Act is
currently available for resales of the Company’s securities under paragraph (i)
of Rule 144 under the Securities Act.

 

(w)          Reliance.  The Company understands that the foregoing
representations and warranties shall be deemed material and to have been relied
upon by Investor.

 

6.                                      Closing Conditions; Deliverables.

 

(a)           Conditions to Investor’s Obligations.  Investor’s obligation to
purchase the Shares and the Warrants will be subject to the fulfillment at or
before the Closing of each of the following conditions:

 

(i)            The execution and delivery by the Company of this Agreement and
the Registration Rights Agreement.

 

(ii)           The representations and warranties of the Company contained in
Section 5 qualified as to materiality shall be true and correct at and as of the
Closing with the same effect as if made at and as of the Closing (except for
representations and warranties which speak as of a specific date, which shall be
true and correct in all respects as of such date) and the representations and
warranties of the Company contained in Section 5 not qualified as to materiality
shall be true and correct in all material respects at and as of the Closing with
the same effect as if made at and as of the Closing (except for representations
and warranties which speak as of a specific date, which shall be true and
correct in all material respects as of such date).

 

(iii)          The Company shall have performed or fulfilled in all material
respects all agreements, obligations and conditions contained herein required to
be performed or fulfilled by the Company at or prior to the Closing.

 

(iv)          No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents.

 

(v)           The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary for the
consummation of the purchase and sale of the Shares at Closing, all of which
shall be, and remain so long as necessary, in full force effect.

 

(vi)          Since the date of this Agreement, there has been no occurrence or
event that has had or would reasonably be expected to have a Material Adverse
Effect.

 

10

--------------------------------------------------------------------------------


 

(vii)         (a) The Common Stock (I) shall be designated for quotation or
listed on the NYSE and (II) shall not have been suspended, as of the Closing
Date, by the SEC or the NYSE from trading on the NYSE nor shall suspension by
the SEC or the NYSE have been threatened, as of the Closing Date, either (A) in
writing by the SEC or the NYSE or (B) by falling below the minimum listing
maintenance requirements of the NYSE and (b) the Company shall have caused all
of the Shares and the Warrant Shares to be approved for listing on the NYSE.

 

(viii)        The Company shall deliver to Investor (i) facsimile copies of one
or more stock certificates, free and clear of all restrictive and other legends
(except as provided in Section 4(c) hereof), evidencing the Shares subscribed
for by Investor hereunder, registered in the name of Investor as set forth in
the Investor Questionnaire, with the original stock certificates delivered
within three trading days of Closing and (ii) the Warrants registered in the
name of Investor as set forth in the Investor Questionnaire.

 

(ix)          The Company shall deliver to Investor a certificate, dated as of
the Closing Date and signed by its Chief Executive Officer or Chief Financial
Officer, certifying to the fulfillment of the conditions specified in Sections
6(a)(ii) and 6(a)(iii), in substantially the form attached hereto as Exhibit A.

 

(x)           The Company shall deliver to Investor a certificate, dated as of
the Closing Date and signed by its Secretary, in substantially the form attached
hereto as Exhibit B.

 

(xi)          The Company shall deliver to Investor a legal opinion of
Bracewell & Giuliani LLP, counsel to the Company, dated as of the Closing Date,
in substantially the form attached hereto as Exhibit C.

 

(xii)         The Company shall deliver to Investor a certificate evidencing the
formation and good standing of the Company issued by the Secretary of State of
the State of Delaware as of a date within five days of the Closing Date.

 

(xiii)        The Company shall deliver to Investor a certificate evidencing the
Company’s qualification as a foreign corporation from the Secretary of State of
the State of Texas and a certificate evidencing the Company’s good standing
issued by the Texas Comptroller of Public Accounts, each as of a date within
five days of the Closing Date.

 

(b)           Conditions to the Company’s Obligations.  The Company’s obligation
to issue and sell the Shares and the Warrants to Investor shall be subject to
the fulfillment at or before the Closing of each of the following conditions:

 

(i)            The execution and delivery by Investor of this Agreement and the
Registration Rights Agreement.

 

(ii)           The representations and warranties of Investor contained in
Section 4 shall be true and correct in all material respects at and as of the
Closing with the same effect as if made at and as of the Closing.

 

11

--------------------------------------------------------------------------------


 

(iii)          Investor shall have performed or fulfilled in all material
respects all agreements, obligations and conditions contained herein required to
be performed or fulfilled by Investor at or prior to the Closing.

 

(iv)          Investor shall have delivered the Purchase Price for the Shares
and Warrants.

 

7.                                      Covenants of the Parties.

 

(a)           Removal of Legends.  The legend set forth in Section 4(c) above
shall be removed and the Company shall issue a certificate without such legend
or any other legend to the holder of the applicable Shares and Warrant Shares
(collectively, the “Securities”) upon which it is stamped or issue to such
holder by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”), if (i) such Securities are registered for
resale under the Securities Act (provided that, if Investor is selling pursuant
to the Resale Registration Statement (as defined below), Investor agrees to only
sell such Securities during such time that the Resale Registration Statement is
effective and not withdrawn or suspended, and only as permitted by the Resale
Registration Statement), (ii) such Securities are sold or transferred pursuant
to Rule 144 or (iii) such Securities are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions. Following the earlier of (i) the date on
which the Resale Registration Statement is declared effective by the SEC (the
“Effectiveness Date”) or (ii) Rule 144 becoming available for the resale of
Securities without the requirement for the Company to be in compliance with the
current public information required under Rule 144 as to such securities and
without volume or manner-of-sale restrictions (such earlier date, the “Legend
Removal Date”), the Company shall deliver to the Transfer Agent irrevocable
instructions that the Transfer Agent shall reissue a certificate representing
the applicable Securities without legend upon receipt by the Transfer Agent of
the legended certificates for such Securities. Any fees (with respect to the
Transfer Agent or otherwise) associated with the removal of such legend shall be
borne by the Company. Following the Legend Removal Date, or at such earlier time
as a legend is no longer required for certain Securities (in which case Investor
shall also be required to provide reasonable assurances (in the form of seller
and, if applicable, broker representation letters), the Company will no later
than three trading days following the delivery by Investor to the Company or the
Transfer Agent (with notice to the Company) of a legended certificate
representing Securities (endorsed or with stock powers attached, signatures
guaranteed and otherwise in form necessary to affect the reissuance and/or
transfer), deliver or cause to be delivered to Investor or the transferee of
Investor a certificate representing such Securities that is free from all
restrictive and other legends.  The Company may not make any notation on its
records or give instructions to the Transfer Agent that enlarge the restrictions
on transfer set forth in this Section 7(a) other than to comply with applicable
law.  Certificates for Securities subject to legend removal hereunder may be
transmitted by the Transfer Agent to Investor by crediting the account of such
Investor’s prime broker with DTC as directed by such Investor.  The Company
covenants and agrees that, so long as all facts and circumstances bearing on a
determination of whether any Investment Vehicle is an affiliate (within the
meaning of Rule 144) of the Company are the same as the facts and circumstances
bearing on such a determination known by the Company to exist on the date of
this Agreement (but giving effect to the sale of the Securities pursuant to this
Agreement), the

 

12

--------------------------------------------------------------------------------


 

Company will not fail to take or cause to be taken any action required under
this Section 7(a) on the grounds that an Investment Vehicle is or may be an
affiliate of the Company.

 

(b)           Buy-in.  If the Company shall fail for any reason or for no reason
to issue to Investor unlegended certificates within three trading days after
receipt of all documents necessary for the removal of the legend set forth in
Section 4(c) above (the “Deadline Date”), then, in addition to all other
remedies available to Investor, if on or after the trading day immediately
following such three trading day period, Investor is required to purchase (in an
open market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the holder of shares of Common Stock that Investor
anticipated receiving from the Company without any restrictive legend (a
“Buy-In”), then the Company shall, within three trading days after Investor’s
request and in Investor’s sole discretion, either (i) pay cash to Investor in an
amount equal to Investor’s total purchase price (including brokerage
commissions, if any) for the shares of Common Stock so purchased (the “Buy-In
Price”), at which point the shares of Common Stock held by Investor equal to the
number of shares of Common Stock so purchased shall be forfeited to the Company
and the Company’s obligation to deliver such certificate (and to issue such
shares of Common Stock) shall terminate, or (ii) promptly honor its obligation
to deliver to Investor a certificate or certificates representing such shares of
Common Stock and pay cash to Investor in an amount equal to the excess (if any)
of the Buy-In Price over the product of (x) such number of shares of Common
Stock, multiplied by (y) the closing bid price on the NYSE on the Deadline
Date.  Investor shall provide the Company written notice indicating the amounts
payable to Investor in respect of the Buy-In, together with applicable
confirmations and other evidence reasonably requested by the Company.

 

(c)           Resale Registration Statement.  Investor acknowledges and agrees
that the Company intends to use the information set forth in Investor’s Investor
Questionnaire in preparing a resale registration statement (the “Resale
Registration Statement”) pursuant to the Registration Rights Agreement and
hereby consents to such use. After the Closing Date and through the date that
such Resale Registration Statement is declared effective, Investor agrees to
promptly notify the Company of any changes to the information contained in its
Investor Questionnaire.

 

(d)           Furnishing of Information.  In order to enable Investor to sell
the Shares and the Warrant Shares under Rule 144, until the date that the Shares
and the Warrant Shares cease to be Registrable Securities (as defined in the
Registration Rights Agreement) (and for no less than 12 months from the
Closing), the Company shall use its best efforts to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act.  If, during such period, the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to Investor
and make publicly available in accordance with Rule 144(c) such information as
is required for Investor to sell the Shares and the Warrant Shares under
Rule 144.

 

(e)           No Integration.  The Company shall not, and shall use its
commercially reasonable efforts to ensure that no affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
will be integrated with the offer or sale of the Shares and the Warrants
pursuant to this Agreement in a manner that would require the registration under
the Securities

 

13

--------------------------------------------------------------------------------


 

Act of the sale of the Shares and the Warrants to Investor, or that will be
integrated with the offer or sale of the Shares and the Warrants pursuant to
this Agreement for purposes of the rules and regulations of the NYSE such that
it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

 

(f)            Additional Information.  Investor hereby agrees to furnish the
Company such other information as the Company may reasonably request prior to
the Closing with respect to Investor’s purchase of Shares hereunder.

 

(g)           Public Disclosure.  None of Investor nor any officer, manager,
director, member, partner, employee or affiliate of Investor shall make or issue
any press releases or otherwise make any public statements with respect to the
transactions contemplated by this Agreement, without the prior written consent
of the Company, except to the extent required by law; provided, that, during the
Cooperation Period (as defined in Section 7(o)), no such release or statement
shall be made in breach of, or as a result of the breach of, Section 7(o).  The
Company shall not publicly disclose the name of Investor, including Investor’s
investment manager, or include the name of Investor in any press release or
filing with the SEC (other than any registration statement contemplated hereby
or by the Registration Rights Agreement) or any regulatory agency or trading
market, without the prior written consent of Investor, except to the extent
required by law.

 

(h)           Equal Treatment of Investors. No consideration shall be offered or
paid to any person to amend or consent to a waiver or modification of any
provision of any of the agreements relating to this transaction unless the same
consideration is also offered to all of the parties to such agreements. For
clarification purposes, this provision constitutes a separate right granted to
each Investment Vehicle by the Company and negotiated separately by each
Investment Vehicle, and is intended for the Company to treat the Investment
Vehicles as a class and shall not in any way be construed as the Investment
Vehicles acting in concert or as a group with respect to the purchase,
disposition or voting of Shares or Warrants or otherwise.

 

(i)            Securities Laws Disclosure.  On or before 4:30 p.m. Dallas, Texas
time on the fourth trading day immediately following the date of this Agreement,
the Company will file a Current Report on Form 8-K with the SEC describing the
material terms of the agreements relating to the transactions contemplated
hereby (including, without limitation, the Transaction Documents) (the “8-K
Filing”).  From and after the filing of the 8-K Filing with the SEC, the
Investor shall not be in possession of any material, nonpublic information
received from the Company, any of its subsidiaries or any of their respective
officers, directors, employees or agents, that is not disclosed in the 8-K
Filing.  In addition, effective upon the filing of the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the Investor or any of its affiliates,
on the other hand, shall terminate. The Company shall not, and shall cause each
of its subsidiaries and its and each of their respective officers, directors,
employees and agents, not to, provide the Investor with any material, nonpublic
information regarding the Company or any of its subsidiaries from and after the
filing of the 8-K Filing with the SEC without the express prior written consent
of Investor.  To the

 

14

--------------------------------------------------------------------------------


 

extent that the Company, any of its subsidiaries or any of their respective
officers, directors, affiliates, employees or agents delivers any material,
non-public information to the Investor without its consent from and after the
date hereof, the Company hereby covenants and agrees that the Investor shall not
have any duty of confidentiality to the Company, any of its subsidiaries or any
of their respective officers, directors, affiliates, employees or agents with
respect to, or a duty not to trade on the basis of, such material, non-public
information.

 

(j)            Listing of Shares and Warrant Shares.  Promptly following the
date hereof, the Company shall prepare and file with the NYSE an additional
shares listing application covering all of the Shares and Warrant Shares and
shall use its reasonable best efforts to take all steps necessary to cause all
of the Shares and Warrant Shares to be approved for listing on the NYSE as
promptly as possible thereafter. The Company shall use commercially reasonable
efforts to continue the listing and trading of its Common Stock on the NYSE and,
in accordance therewith, will use commercially reasonable efforts to comply in
all respects with the Company’s reporting, filing and other obligations under
the bylaws or rules of such market or exchange, as applicable.

 

(k)           Form D; Blue Sky.  The Company agrees to timely file a Form D with
respect to the Shares and the Warrants as required under Regulation D
promulgated under the Securities Act and to provide a copy thereof, promptly
upon the written request of Investor.  The Company, on or before the Closing
Date, shall take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Shares and the
Warrants for sale to Investor at the Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification) and shall provide evidence of
such actions promptly upon the written request of Investor.

 

(l)            Use of Proceeds.  The Company shall use the net proceeds from the
sale of the Shares, the Warrants and the Warrant Shares (upon exercise of the
Warrants) for the repayment of outstanding indebtedness and/or for general
corporate purposes; provided, however, that the Company shall not use the net
proceeds from the sale of the Shares, the Warrants and the Warrant Shares (upon
exercise of the Warrants) to engage in any line of business other than those in
which the Company is engaged on the date of this Agreement and any activities
ancillary to or necessary or appropriate in connection therewith.

 

(m)          Indemnification of Investor.  Subject to the provisions of this
Section 7(m), the Company will indemnify and hold Investor and its directors,
officers, shareholders, members, partners, employees and agents (and any other
persons with a functionally equivalent role of a person holding such titles
notwithstanding a lack of such title or any other title), each person who
controls Investor (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other persons with a
functionally equivalent role of a person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, an
“Investor Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Investor Party may suffer or incur as a
result of or relating to (i) any breach of any of the representations,
warranties, covenants or agreements made by the Company in the Transaction
Documents or (ii) any action instituted against Investor in any capacity, or any
Investor Party or their respective affiliates, by

 

15

--------------------------------------------------------------------------------


 

any stockholder of the Company who is not an affiliate of Investor seeking
indemnification, with respect to any of the transactions contemplated by the
Transaction Documents (unless such action is based upon a breach of Investor’s
representations, warranties or covenants under the Transaction Documents or any
other agreement with the Company, or any agreements or understandings Investor
may have with any such stockholder or any violations by Investor of state or
federal securities laws or any conduct by Investor which constitutes fraud,
gross negligence, willful misconduct or malfeasance).  Promptly after receipt by
any such person (the “Indemnified Person”) of notice of any demand, claim or
circumstances which would or might give rise to a claim or the commencement of
any action, proceeding or investigation in respect of which indemnity may be
sought pursuant to this Section 7(m), such Indemnified Person shall promptly
notify the Company in writing and the Company shall assume the defense thereof,
including the employment of counsel reasonably satisfactory to such Indemnified
Person, and shall assume the payment of all fees and expenses relating to such
action, proceeding or investigation; provided, however, that the failure of any
Indemnified Person so to notify the Company shall not relieve the Company of its
obligations hereunder except to the extent that the Company is actually and
materially prejudiced by such failure to notify.  In any such proceeding, any
Indemnified Person shall have the right to retain its own counsel, but the fees
and expenses of such counsel shall be at the expense of such Indemnified Person
unless: (x) the Company and the Indemnified Person shall have mutually agreed to
the retention of such counsel; (y) the Company shall have failed promptly to
assume the defense of such proceeding and to employ counsel reasonably
satisfactory to such Indemnified Person in such proceeding; or (z) in the
reasonable judgment of counsel to such Indemnified Person, representation of
both parties by the same counsel would be inappropriate due to actual or
potential differing interests between them; provided, however, that in no event
shall the Company be liable for the fees and expenses of more than one counsel
(together with appropriate local counsel) separate from its own counsel.  The
Company shall not be liable for any settlement of any proceeding effected
without its prior written consent, which consent shall not be unreasonably
withheld, delayed or conditioned.  Without the prior written consent of the
Indemnified Person, which consent shall not be unreasonably withheld, delayed or
conditioned, the Company shall not effect any settlement of any pending or
threatened proceeding in respect of which any Indemnified Person is or could
have been a party and indemnity could have been sought hereunder by such
Indemnified Person, unless such settlement includes an unconditional release of
such Indemnified Person from all liability arising out of such proceeding.

 

(n)           Subsequent Equity Sales. From the date hereof until 60 days after
the Closing Date, the Company shall not (i) issue shares of Common Stock or any
securities of the Company which would entitle the holder thereof to acquire at
any time Common Stock, including, without limitation, any debt, preferred stock,
rights, options, warrants or other instrument that is at any time convertible
into or exchangeable for, or otherwise entitles the holder thereof to receive,
Common Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock (such securities, “Common Stock Equivalents”) or
(ii) take any steps to declare a registration statement effective (other than
the Resale Registration Statement pursuant to the terms of the Registration
Rights Agreement and any registration statement filed prior to the date hereof).
Notwithstanding the foregoing, in no event shall this Section 7(n) prohibit the
Company from issuing (or taking steps to declare a registration statement with
respect thereto effective (subject to the Company’s compliance with
Section 7(c) of the Registration Rights Agreement)) (u) shares of Common Stock
for a purchase price equal to or exceeding $7.00 per share (as

 

16

--------------------------------------------------------------------------------


 

adjusted for any stock split, stock dividend, stock combination,
reclassification or similar transaction occurring after the date hereof),
(v) shares of Common Stock upon the exercise of any options or warrants or the
conversion of convertible securities or the vesting of restricted stock units
outstanding on the date hereof; (w) shares of Common Stock or Common Stock
Equivalents to employees, directors, officers or consultants pursuant to any
stock option or equity incentive or employee stock purchase plan or any other
employee benefit plan in existence on the date hereof or pursuant to the terms
of any awards pursuant to such plan; (x) shares of Common Stock or Common Stock
Equivalents pursuant to the terms of awards to directors, officers or employees
not covered by any plan referenced in clause (w) but that are outstanding on the
date hereof; (y) shares of Common Stock or Common Stock Equivalents as payment
of any part of the purchase price for businesses or assets that are acquired by
the Company or its subsidiaries; or (z) shares of Common Stock or Common Stock
Equivalents to any lenders of the Company or any of its subsidiaries under any
credit facility arrangements; provided, however, that in the case of clause
(v) above, no shares of Common Stock shall be issued as a result of an amendment
to such securities after the date hereof and prior to the expiration of the
restricted period other than amending those certain warrants issued pursuant to
that certain Warrant Agreement dated as of October 15, 2013 by and between the
Company and American Stock Transfer & Trust Company, LLC as warrant agent (the
“Existing Warrants”) solely to provide that the Existing Warrants shall be
exercisable at any time after a registration statement has been filed with and
declared effective by the SEC; provided, further that the Company shall not
during the restricted period, regardless of whether permitted to do so under the
existing terms of the Existing Warrants, extend the expiration date or decrease
the exercise price of the such Existing Warrants. In the event the Company
issues any shares of Common Stock or Common Stock Equivalents to any person or
entity prior to the date that is 60 days after the Closing Date pursuant to
clause (u) above, it shall simultaneously grant the Investor, upon at least five
(5) business days’ prior written notice, the right to participate in such
offering, on terms and conditions no less favorable than those offered by the
Company to any other person or entity in such offering, in order to allow the
Investor to maintain its percentage ownership in the Common Stock as of the date
of such issuance by the Company (but subject to the limitations of clause
(iii) of the second sentence of Section 7(o)).  Notwithstanding the foregoing,
if the Closing does not occur for any reason on or prior to five (5) business
days following the date hereof, this Section 7(n) will cease to be effective.

 

(o)           Cooperation Terms. During the period commencing on the date of
this Agreement and ending on the earlier of (x) 30 days prior to the expiration
of the notice period specified in the Company’s advance notice bylaw related to
nominations of directors at the 2015 annual meeting of stockholders of the
Company and (y) May 29, 2015 (the “Cooperation Period”), except for the purchase
of the Shares pursuant to this Agreement or as expressly approved or invited in
writing by the Company, Investor will not, nor will it permit any of its
Affiliates (defined below) to, at any time (and will not at any time assist or
encourage others to) (i) acquire or agree, offer, seek or propose to acquire (or
directly or indirectly request permission to do so), directly or indirectly,
alone or in concert with any other Person (defined below), by purchase or
otherwise, any ownership, including, but not limited to, beneficial ownership as
defined in Rule 13d-3 under the Exchange Act, of any assets, businesses or
securities of the Company or any subsidiary thereof, or any rights or options to
acquire such ownership (including from any third party), provided, however, that
notwithstanding the foregoing, after 60 days following the Closing Date, the
Investor may acquire Common Stock that would result in the Investor, together

 

17

--------------------------------------------------------------------------------


 

with its Affiliates, beneficially owning in the aggregate not more than 19.99%
of the then-outstanding Common Stock of the Company; (ii) solicit proxies (as
such term is defined in Rule 14a-1 under the Exchange Act), whether or not such
solicitation is exempt under Rule 14a-2 under the Exchange Act, with respect to
any matter from holders of any shares of common or preferred stock of the
Company (“Stock”) or any securities convertible into or exchangeable or
exercisable for (whether currently or upon the occurrence of any contingency)
such Stock, or make any communication exempted from the definition of
solicitation by Rule 14a-1(1)(2)(iv) under the Exchange Act (other than
communications in the ordinary course of business on a confidential basis among
the Investment Vehicles and their Affiliates); (iii) initiate, or induce or
attempt to induce any other Person, entity or group (as defined in
Section 13(d)(3) of the Exchange Act) to initiate, any stockholder proposal or
tender offer for any securities of the Company or any subsidiary thereof or the
convening of a stockholders’ meeting of the Company or any subsidiary thereof;
(iv) otherwise seek or propose (or request permission to propose) to influence
or control the management or policies of the Company or any subsidiary thereof;
(v) enter into any discussions, negotiations, arrangements or understandings
with any other Person with respect to any matter described in the foregoing
subsections (i) through (iv); (vi) request the Company (or its directors,
officers, employees or agents), directly or indirectly, to amend or waive any
provision of this Section 7(o); (vii) take any action inconsistent with any of
the foregoing subsections (i) through (vi); or (viii) take any action with
respect to any of the matters described in this Section 7(o) that requires
public disclosure.  Notwithstanding anything to the contrary contained in this
Section, the foregoing shall not prohibit the Investor from (i) asserting or
protecting their rights as stockholders of the Company in the event of the
commencement of any bankruptcy or similar proceeding or assignment for the
benefit of creditors involving the Company, (ii) (A) making any public statement
or announcement, (B) engaging in discussions with other stockholders or
(C) soliciting, or encouraging or participating in the solicitation of, proxies
or consents with respect to voting securities of the Company, in each case,
solely with respect to an Extraordinary Transaction proposed by the Company that
requires a vote of the stockholders, that is publicly announced by the Company
after the date of this Agreement and that did not result, directly or
indirectly, from conduct otherwise prohibited by this Section 7(o), (iii) if the
Company issues securities pursuant to clause (u) of Section 7(n) and the Company
would have been prohibited from issuing such shares of Common Stock pursuant to
Section 7(n) but for clause (u) thereof or if the Company issues shares of
Common Stock pursuant to the Existing Warrants and the Company would have been
prohibited from issuing such shares of Common Stock pursuant to Section 7(n) but
for the amendment to the Existing Warrants permitted to be made pursuant to
Section 7(n), acquiring or agreeing to acquire additional securities of the
Company in order to maintain each Investment Vehicle’s ownership percentage in
the Common Stock as of the date of such issuance by the Company (provided that
in no event shall Investor acquire pursuant to this clause (iii) Common Stock
that would result in the Investor, together with its Affiliates, beneficially
owning in the aggregate more than 19.99% of the then-outstanding Common Stock of
the Company) or (iv) acquiring shares of Common Stock pursuant to the terms of
the Warrants.  For purposes of this Section 7(o), (1) an “Affiliate” means with
respect to any Person, any other Person that is directly or indirectly
controlling, controlled by or under common control with such Person,
(2) “Extraordinary Transaction” means (A) any recapitalization of the Company,
all or any portion of which requires approval by the holders of Common Stock,
(B) any merger, amalgamation, consolidation, share exchange (including any
exchange offer or tender offer), recapitalization, or other business
combination, in each case as a

 

18

--------------------------------------------------------------------------------


 

result of which the holders of Common Stock of the Company immediately prior to
the consummation of such transaction would cease to own at least a majority of
the issued and outstanding shares of common stock of the resulting company (or,
if such resulting company is a subsidiary, then the ultimate parent company),
(C) an acquisition, disposition or sale of assets or a business by the Company
where the consideration to be received or paid in such transaction requires
approval by the holders of Common Stock or (D) any other transaction as a result
of which the holders of Common Stock of the Company immediately prior to the
consummation of such transaction would cease to own at least a majority of the
issued and outstanding shares of common stock of the resulting company (or, if
such resulting company is a subsidiary, then the ultimate parent company); and
(3) “Person” means any natural person, business, corporation, company,
association, limited liability company, partnership, limited partnership,
limited liability partnership, joint venture, business enterprise, trust,
governmental authority or other legal entity.

 

During the Cooperation Period, no Investment Vehicle shall transfer any shares
of Common Stock to an Affiliate of such Investment Vehicle unless the transferee
shall execute and deliver to the Company a writing reasonably satisfactory to
the Company evidencing that the transferee has agreed to be bound by and subject
to the restrictions of this Section 7(o).  Any transfer made or purported to be
made in contravention of the immediately preceding sentence shall be void and of
no force or effect and shall not be recognized by the Company.

 

Notwithstanding the foregoing, if the Closing does not occur for any reason on
or prior to five (5) business days following the date hereof, this
Section 7(o) will cease to be effective.

 

8.             Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
covenants, agreements, representations and warranties made by the Company and
Investor herein will survive the execution of this Agreement, the delivery to
Investor of the Shares and Warrants being purchased, and the payment therefor.

 

9.             Fees and Expenses.  The Company and Investor shall pay the fees
and expenses of their respective advisors, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all Transfer Agent fees in connection with the
sale and issuance of the Shares to Investor.  Investor shall be responsible for
all tax liability that may arise as a result of holding or transferring the
Shares or the Warrants by it.

 

10.          Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever Investor exercises a right, election, demand or
option under a Transaction Document and the Company does not timely perform its
related obligations within the periods therein provided, then Investor may
rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.

 

19

--------------------------------------------------------------------------------


 

11.          Replacement of Securities.  If any certificate or instrument
evidencing any Shares, Warrants or Warrant Shares is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation thereof, or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company and the Transfer Agent of such loss,
theft or destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and the Transfer Agent for any losses in connection
therewith or, if required by the Transfer Agent, a bond in such form and amount
as is required by the Transfer Agent.  The applicants for a new certificate or
instrument under such circumstances shall also pay any reasonable third-party
costs associated with the issuance of such replacement Shares.  If a replacement
certificate or instrument evidencing any Shares is requested due to a mutilation
thereof, the Company may require delivery of such mutilated certificate or
instrument as a condition precedent to any issuance of a replacement.

 

12.          Restrictions on Transfer.  Each Investor Vehicle hereby covenants
and agrees, during the Cooperation Period, not to sell in one or more privately
negotiated transaction 5% or more of the outstanding shares of Common Stock to
any Person or Affiliate of such Person unless such Person and, if applicable,
such Affiliate, covenants and agrees in writing to the Company that it will not
take any action during the Restriction Period that would subject such Person or
Affiliate, as applicable, to the requirement to file a statement on Schedule
13D, and that the Company will be entitled to take all necessary actions to
enforce such covenant and agreement.  As used herein, “Restriction Period” means
the earlier of (a) the one year anniversary of each applicable date of transfer
and (b) 30 days prior to the expiration of the notice period specified in the
Company’s advance notice bylaw related to nominations of directors at the 2016
annual meeting of stockholders of the Company. Notwithstanding anything to the
contrary contained herein, if the Closing does not occur for any reason on or
prior to five (5) days following the date hereof, this Section 12 will cease to
be effective.

 

13.          Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing and shall be deemed effectively
given upon the earlier of actual receipt or: (i) personal delivery to the party
to be notified; (ii) when sent, if sent by electronic mail or facsimile during
the recipient’s normal business hours, and if not sent during normal business
hours, then on the recipient’s next business day; (iii) five (5) days after
having been sent by registered or certified mail, return receipt requested,
postage prepaid; or (iv) one (1) business day after the business day of deposit
with a nationally recognized overnight courier, freight prepaid, specifying
next-day delivery, with written verification of receipt.  All communications
shall be sent to the following addresses:

 

If to the Company, to:

 

Magnum Hunter Resources Corporation
777 Post Oak Boulevard, Suite 650
Houston, TX 77056
Facsimile:  (832) 369-6992
Attention:  Paul M. Johnston, Senior Vice President and General Counsel

 

With copies to:

 

20

--------------------------------------------------------------------------------


 

Bracewell & Giuliani LLP
711 Louisiana Street, Suite 2300
Houston, TX 77002-2770
Facsimile: (713) 437-5318
Attention: Charles H. Still, Jr.

 

If to Investor, to:

 

c/o Relational Investors LLC

12400 High Bluff Drive, Suite 600

San Diego, CA 92130

Facsimile: (858) 704 - 3347

Attention:  Kathleen M. Carney, General Counsel

 

With copies to:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York  10022

Facsimile:  (212) 593-5955

Attention:  Eleazer Klein, Esq.

 

14.          Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and Investor.

 

15.          Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and will not be deemed to
be part of this Agreement.

 

16.          Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained in this
Agreement will not in any way be affected or impaired thereby.

 

17.          Governing Law; Jurisdiction.  This Agreement will be governed by,
and construed in accordance with, the internal laws of the State of New York,
without giving effect to the principles of conflicts of law that would require
the application of the laws of any other jurisdiction.  Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.

 

21

--------------------------------------------------------------------------------


 

18.          Counterparts.  This Agreement may be executed in one or more
original or facsimile counterparts, each of which will constitute an original,
but all of which, when taken together, will constitute but one instrument, and
will become effective when one or more counterparts have been signed by each
party hereto and delivered to the other parties.  The Company and Investor
acknowledge and agree that the Company shall deliver its counterpart to Investor
at the Closing.

 

19.          Entire Agreement.  This Agreement, together with the Registration
Rights Agreement, constitute the entire agreement between Investor and the
Company with respect to the Offering and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.

 

20.          Obligations of Investment Vehicles. The obligations of the
Investment Vehicles to purchase and pay the Purchase Price for the Shares and
the Warrants under this Agreement shall be joint and several.  All other
obligations of each Investment Vehicle under this Agreement are several and not
joint with the obligations of any other Investment Vehicle, and no Investment
Vehicle shall be responsible in any way for the performance of such other
obligations of any other Investment Vehicle under this Agreement. The failure or
waiver of performance under this Agreement by any Investment Vehicle shall not
excuse performance by any other Investment Vehicle. Subject to Section 14 above,
each Investment Vehicle shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement, and it shall not be necessary for any other Investment Vehicle to be
joined as an additional party in any proceeding for such purpose.

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
this Agreement to be executed by their duly authorized representatives, as of
the date first written above.

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Gary C. Evans

 

Name:

Gary C. Evans

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

INVESTORS

 

 

 

[Investors Executed by means of Omnibus Signature Pages, the form of which is
attached hereto as Annex I]

 

Signature Page to Securities Purchase Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors Mid-Cap Fund I, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

5,717,730

 

Warrants

571,773

 

 

 

 

Aggregate purchase price: $40,024,110.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors LLC, on behalf of certain managed accounts

 

 

 

Signature: Relational Investors LLC, as Investment Advisor

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

5,289,040

 

Warrants

528,904

 

 

 

 

Aggregate purchase price: $37,023,280.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: RH Fund I, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

474,160

 

Warrants

47,416

 

 

 

 

Aggregate purchase price: $3,319,120.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors XXIV, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

90,060

 

Warrants

9,006

 

 

 

 

Aggregate purchase price: $630,420.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors XXIII, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

714,850

 

Warrants

71,485

 

 

 

 

Aggregate purchase price: $5,003,950.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors XX, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

511,170

 

Warrants

51,117

 

 

 

 

Aggregate purchase price: $3,578,190.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors XVI, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

233,790

 

Warrants

23,379

 

 

 

 

Aggregate purchase price: $1,636,530.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors XV, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

550,980

 

Warrants

55,068

 

 

 

Aggregate purchase price: $3,854,760.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors IX, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

557,970

 

Warrants

55,797

 

 

 

Aggregate purchase price: $3,905,790.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Fund Partners, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

46,570

 

Warrants

4,657

 

 

 

Aggregate purchase price: $325,990.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Coast Partners, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

527,980

 

Warrants

52,798

 

 

 

Aggregate purchase price: $3,695,860.00

 

--------------------------------------------------------------------------------


 

ANNEX I

 

OMNIBUS SIGNATURE PAGE

 

TO SECURITIES PURCHASE AGREEMENT

 

AND

 

REGISTRATION RIGHTS AGREEMENT

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

IN WITNESS WHEREOF, the undersigned Investment Vehicle hereby executes,
delivers, joins in and agrees to be bound by (i) (A) the Securities Purchase
Agreement by and between Magnum Hunter Resources Corporation and the Investor
(as defined therein) to which this Omnibus Signature Page is attached as an
Investment Vehicle thereunder and (B) the Registration Rights Agreement,
attached to the Securities Purchase Agreement, by and among the Company and the
Investor, which, together with all counterparts of such agreements and signature
pages of other parties to such agreements, shall constitute one and the same
document in accordance with the terms of such agreements, and (ii) elects to
purchase the numbers of Shares and Warrants (as defined in the Securities
Purchase Agreement) set forth below for the aggregate purchase price set forth
below.

 

Dated as of the 27 day of May, 2014.

 

 

INVESTMENT VEHICLE

 

 

 

Print Name: Relational Investors Mid-Cap Fund II, L.P.

 

 

 

Signature: Relational Investors LLC, as General Partner

 

 

 

 

/s/ Ralph Whitworth

 

 

 

 

If Investment Vehicle is an entity:

 

 

 

Name of signatory: Ralph Whitworth

 

 

 

Title: Principal

 

 

 

Number of Shares and Warrants to be purchased by Investment Vehicle:

 

Shares

6,714,580

 

Warrants

671,458

 

 

 

Aggregate purchase price: $47,002,060.00

 

--------------------------------------------------------------------------------


 

ANNEX II

 

FORM OF WARRANT

 

(Attached)

 

--------------------------------------------------------------------------------


 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  NO TRANSFER, SALE, ASSIGNMENT,
PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES MAY BE MADE EXCEPT
(A) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
THE RULES AND REGULATIONS IN EFFECT THEREUNDER AND ALL APPLICABLE STATE
SECURITIES OR “BLUE SKY” LAWS (SUCH FEDERAL AND STATE LAWS, THE “SECURITIES
LAWS”), (B) PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE SECURITIES ACT AS EVIDENCED BY THE COMPANY BEING FURNISHED WITH
AN OPINION OF COUNSEL FOR THE HOLDER, WHICH OPINION AND COUNSEL SHALL BE
REASONABLY SATISFACTORY TO THE COMPANY, TO THE EFFECT THAT SUCH TRANSFER, SALE,
ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE
REGISTRATION PROVISIONS OF THE SECURITIES ACT, OR (C) PURSUANT TO RULE 144 UNDER
THE SECURITIES ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE
PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY SUCH SECURITIES.

 

WARRANT TO PURCHASE SHARES OF COMMON STOCK

 

OF

 

MAGNUM HUNTER RESOURCES CORPORATION

 

THIS CERTIFIES THAT [·], the registered holder hereof or its permitted assigns
(the “Holder”) is entitled, at any time prior to 5:00 p.m. New York City time on
the Expiration Date (as hereinafter defined), to purchase from Magnum Hunter
Resources Corporation, a Delaware corporation (the “Company”), up to [·] shares
(subject to adjustment as provided herein) of common stock, $0.01 par value per
share (the “Common Stock”), of the Company, in whole or in part, at the exercise
price of $8.50 per share (subject to adjustment as provided herein) (the
“Exercise Price”), all on the terms and conditions and pursuant to the
provisions hereinafter set forth.

 

1.                                      DEFINITIONS.  As used in this Warrant,
the following terms have the respective meanings set forth below.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
banking institutions in New York City are authorized or required by law or
executive order to close.

 

“Expiration Date” means April 15, 2016.

 

“Other SPA Warrants” means each warrant issued pursuant to Section 1(a) of the
Purchase Agreement (other than this Warrant).

 

1

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, general partnership, limited
partnership, limited liability partnership, joint venture, association,
joint-stock company, trust, limited liability company, unincorporated
organization or government or any agency or political subdivision thereof.

 

“Purchase Agreement” means that certain Securities Purchase Agreement, dated as
of May 27, 2014 by and among the Company, the Holder and other investors party
thereto, as amended from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Warrant” means this Warrant and all warrants issued upon permitted transfer,
division or combination of, or in substitution for, this Warrant or any such
other Warrant.

 

“Warrant Agreement” means that certain Warrant Agreement dated as of October 15,
2013 by and between the Company and American Stock Transfer & Trust Company,
LLC, as warrant agent, as amended from time to time after the date hereof in
accordance with Section 13.9.

 

“Warrant Shares” means the shares of Common Stock purchased or, as the context
requires, that may be purchased by Holder upon the exercise of this Warrant.

 

2.                                      EXERCISE OF WARRANT

 

2.1.                            General; Exercise.

 

(a)                                 General.  At any time on or after the date
hereof and until 5:00 p.m., New York City time, on the Expiration Date, Holder
may exercise this Warrant, on any Business Day, for all or any portion of the
number of shares of Common Stock purchasable hereunder.

 

(b)                                 Exercise.  Holder may exercise this Warrant,
in whole or in part, by delivering to the Company, at the Company’s principal
offices at the address set forth in Section 13.1(b) or at such other office or
agency designated by the Company pursuant to Section 13; the following: (i) a
written notice of Holder’s election to exercise this Warrant specifying the
number of shares of Common Stock to be purchased, (ii) payment of the aggregate
Exercise Price for the shares of Common Stock for which the Warrant is being
exercised; and (iii) this Warrant or the evidence and indemnity required by
Section 10.  Such notice shall be substantially in the form of the Subscription
Form attached to this Warrant as Exhibit A, duly executed by Holder or its agent
or attorney.  Upon receipt thereof, the Company shall, as promptly as
practicable, and in any event within three (3) Business Days thereafter, execute
or cause to be executed and deliver or cause to be delivered to Holder a
certificate reflecting Holder’s ownership of the aggregate number shares of
Common Stock issuable upon such exercise.  The Company shall update or cause to
be updated its records to reflect ownership of such shares of Common Stock in
the name of Holder or such other name as shall be designated in the notice. 
This Warrant shall be deemed to have been exercised and such shares of Common
Stock shall be deemed to have been issued, and Holder or any other Person so
designated to be named therein shall be deemed to have become a holder of record
of such shares of Common Stock for all purposes, as of the date the notice,
together with payment of the aggregate Exercise Price and this Warrant, is
received by the Company as described above and all taxes required to

 

2

--------------------------------------------------------------------------------


 

be paid by Holder, if any, pursuant to Section 2.2 prior to the issuance of such
shares of Common Stock have been paid.  If this Warrant has been exercised in
part, the Company shall, at the time of delivery of the certificate representing
the Warrant Shares, deliver to Holder a new Warrant evidencing the right of
Holder to purchase the unpurchased shares of Common Stock subject to this
Warrant, which new Warrant shall in all other respects be identical with this
Warrant, or, at the request of Holder, appropriate notation may be made on this
Warrant and the same returned to Holder.  Payment of the Exercise Price shall be
made at the option of Holder by certified or official bank check or by wire
transfer of immediately available funds.

 

2.2.                            Payment of Taxes.  The Company shall pay all
transfer, stamp or similar taxes and other governmental charges that may be
imposed with respect to, the issuance or delivery of this Warrant and of the
shares of Common Stock issuable upon exercise hereof, unless such taxes or
charges are imposed by law upon Holder, in which case, Holder shall pay such
taxes or charges.  The Company shall not be required to pay any tax or other
charge imposed in connection with any transfer upon exercise of this Warrant
resulting in any Warrant Shares being registered in any name other than that of
Holder, and in such case, the Company shall not be required to register such
Warrant Shares in any name other than Holder until such tax or other charge has
been paid or it has been established to the reasonable satisfaction of the
Company that no such tax or other charge is due.

 

2.3.                            Fractional Shares.  The Company shall not be
required to issue a fractional share of Common Stock upon the exercise of this
Warrant.  If the Holder would otherwise be entitled to any fraction of a share
upon such exercise, the number of shares issuable on such exercise shall be
rounded down to the nearest whole number.

 

3.                                      TRANSFER, DIVISION AND COMBINATION

 

3.1.                            Transfer.  Transfer Generally. Subject to the
terms and conditions hereof, and compliance with applicable securities laws,
transfer of this Warrant and all rights hereunder, in whole or in part, shall be
registered on the books of the Company to be maintained for such purpose, upon
surrender of this Warrant at the principal office of the Company referred to in
Section 13.1(b) or the office or agency designated by the Company pursuant to
Section 11, together with a written assignment of this Warrant substantially in
the form of Exhibit B hereto duly executed by Holder or its agent or attorney. 
Upon such surrender the Company shall execute and deliver a new Warrant or
Warrants in the name of the assignee or assignees and in the denomination
specified in such instrument of assignment, and shall issue to the assignor a
new Warrant evidencing the portion of this Warrant not so assigned, and this
Warrant shall promptly be cancelled.  A Warrant, if properly assigned in
compliance with any restrictions on transfer, may be exercised by a new Holder
for the purchase of shares of Common Stock without having a new Warrant issued.

 

3.2.                            Division and Combination.  This Warrant may be
divided upon presentation hereof at the aforesaid office or agency of the
Company, together with a written notice specifying the names and denominations
in which new Warrants are to be issued, signed by Holder or its agent or
attorney.  Subject to compliance with Section 3.1, as to any transfer that may
be involved in such division or combination, the Company shall execute and
deliver a new Warrant or Warrants in exchange for the Warrant or Warrants to be
divided in accordance with such notice.

 

3

--------------------------------------------------------------------------------


 

3.3.                            Expenses.  The Company shall prepare, issue and
deliver at its own cost and expense (other than transfer taxes) the new Warrant
or Warrants under this Section 3.

 

3.4.                            Maintenance of Books.  The Company agrees to
maintain, at its aforesaid office or agency, books for the registration and the
registration of transfer of the Warrants.

 

4.                                      ADJUSTMENTS.  The number of shares of
Common Stock for which this Warrant is exercisable, and the Exercise Price,
shall be subject to adjustment from time to time as set forth in this Section 4.

 

4.1.                            Distributions, Subdivisions and Combinations. 
If, at any time, the Company:

 

(a)                                 takes a record of holders of shares of
Common Stock for the purpose of entitling them to receive a distribution payable
in, or other distribution of, shares of Common Stock;

 

(b)                                 subdivides its outstanding shares of Common
Stock into a larger number of shares of Common Stock; or

 

(c)                                  combines its outstanding shares of Common
Stock into a smaller number of shares of Common Stock;

 

then (i) the number of shares of Common Stock for which this Warrant is
exercisable immediately after the occurrence of any such event shall be adjusted
to equal the number of shares of Common Stock that a record holder of the same
number of shares of Common Stock for which this Warrant is exercisable
immediately prior to the occurrence of such event would own or be entitled to
receive after the happening of such event, and (ii) the Exercise Price shall be
adjusted to equal (A) the Exercise Price immediately prior to such adjustment
multiplied by the number of shares of Common Stock for which this Warrant is
exercisable immediately prior to the adjustment divided by (B) the number of
shares of Common Stock for which this Warrant is exercisable immediately after
such adjustment.

 

4.2.                            Reclassification or Merger.  In case of any
reclassification or change of the Common Stock (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of a subdivision or combination), or in case of any merger or
consolidation of the Company with or into another entity (other than a merger or
consolidation with another entity in which the Company is the surviving entity
and which does not result in any reclassification or change of the Common
Stock), or in case of any sale of all or substantially all of the assets of the
Company, the Company, or such successor or purchasing corporation, as the case
may be, shall duly execute and deliver to the Holder a new Warrant, or the
Company shall make appropriate provision without the issuance of a new Warrant
(in each case, in form and substance satisfactory to the Holder), so that the
Holder shall have the right to receive upon exercise of this Warrant, at a total
Exercise Price not to exceed that payable upon the exercise of the unexercised
portion of this Warrant, and in lieu of the shares of Common Stock theretofore
issuable upon exercise of this Warrant, the kind and amount of shares of stock,
other securities, money and property receivable upon such reclassification,
change, merger, consolidation or sale by a holder of the number of shares of
Common Stock then purchasable under this Warrant, or if no shares of Common
Stock are then outstanding, by a holder of the number of shares of Common Stock
into which the number shares of Common Stock then purchasable under this Warrant
would then be convertible. The provisions of this Section 4.2 shall similarly
apply to successive reclassifications, changes, mergers, consolidations and
sales.

 

4

--------------------------------------------------------------------------------


 

4.3.                            Voluntary Reduction of Exercise Price by the
Company.  At any time the Company may, at its option, voluntarily reduce the
then-current Exercise Price to such amount (the “Reduced Exercise Price”) and
for such period or periods of time which may be through the Expiration Date (the
“Reduced Exercise Price Period”) as may be deemed appropriate by the Board of
Directors of the Company.  Notice of any such Reduced Exercise Price and Reduced
Exercise Price Period shall be given to the Holder in the manner provided in
Section 5 hereof.  After the termination of the Reduced Exercise Price Period,
the Exercise Price shall be the Exercise Price that would have been in effect
had there been no reduction in the Exercise Price pursuant to the provisions of
this Section 4.3.  Any adjustment in the Exercise Price pursuant to any other
provision of this Section 4 during the Reduced Exercise Price Period shall also
be made in the Reduced Exercise Price in the manner specified in such other
provision.

 

4.4.                            Other Provisions Applicable to Adjustments under
this Section.  The following provisions shall be applicable to making
adjustments to the number of shares of Common Stock for which this Warrant is
exercisable and the Exercise Price provided for in this Section 4:

 

(a)                                 When Adjustments to Be Made.  The
adjustments required by this Section 4 shall be made whenever and as often as
any specified event requiring an adjustment shall occur.

 

(b)                                 Timing of Issuance of Additional Shares Upon
Adjustments.  In any case in which the provisions of this Section 4 shall
require that an adjustment shall become effective immediately after a record
date for an event, the Company, upon exercise of this Warrant after such record
date and before the occurrence of such event, may defer until the occurrence of
such event issuing to Holder the shares of Common Stock or other property
issuable or deliverable upon exercise by reason of the adjustment required by
such event over and above the shares of Common Stock issuable or deliverable
upon such exercise before giving effect to such adjustment; provided, however,
that the Company shall, upon request of Holder, deliver to Holder an appropriate
instrument evidencing Holder’s right to receive such shares or other property
upon the occurrence of the event requiring such adjustment.

 

(c)                                  Fractional Interests.  In computing
adjustments under this Section 4, fractional interests in shares shall be taken
into account to the nearest 1/10th of a share.

 

(d)                                 When Adjustment Not Required.  If the
Company takes a record of holders of shares of Common Stock for the purpose of
entitling them to receive a distribution of shares of Common Stock for which an
adjustment is required under this Section 4 and, thereafter and before the
distribution to holders thereof, legally abandons its plan to pay or deliver
such distribution, then thereafter no adjustment shall be required by reason of
the taking of such record and any such adjustment previously made in respect
thereof shall be rescinded and annulled.

 

(e)                                  No Adjustment of Exercise Price Below Par
Value.  Notwithstanding anything herein to the contrary, the Exercise Price
shall not be adjusted to an amount less than the per share par value of the
Common Stock.

 

5.                                      NOTICES TO WARRANT HOLDERS

 

5.1.                            Notice of Adjustments.  Whenever the number of
shares of Common Stock for which this Warrant is exercisable or the Exercise
Price is adjusted pursuant to Section 4, the Company shall prepare a written
notice, setting forth, in reasonable detail, the event requiring the adjustment
and the method by which such adjustment was calculated, specifying the number of

 

5

--------------------------------------------------------------------------------


 

shares of Common Stock for which this Warrant is exercisable and describing the
number and kind of any other shares or other property for which this Warrant is
exercisable, and any change in the Exercise Price, after giving effect to such
adjustment or change.  The Company shall promptly cause such notice to be
delivered to each Holder in accordance with Section 13.1.  The Company shall
keep at its office or agency designated pursuant to Section 13 copies of all
such certificates and cause the same to be available for inspection at said
office during normal business hours by any Holder.

 

5.2.                            Notice of Company Action.  If at any time:

 

(a)                                 the Company takes a record of holders of
shares of Common Stock for the purpose of entitling them to receive a
distribution of any type, including cash, property, or any right to subscribe
for or purchase any evidences of its indebtedness, any shares of any class or
series or any other securities or property, or to receive any other right; or

 

(b)                                 there is a proposed voluntary or involuntary
dissolution, liquidation or winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder: (i) at
least ten (10) calendar days’ prior written notice of the date on which a record
date shall be selected for such distribution or right and (ii) at least twenty
(20) calendar days’ prior written notice of the date on which a record date
shall be selected or for determining rights to vote in respect of any such
disposition, dissolution, liquidation or winding up.  Such notice shall specify,
as applicable: (i) the date on which any such record is to be taken for the
purpose of such distribution or right, the date on which holders of shares of
Common Stock shall be entitled to any such distribution or right, and the amount
and character thereof and (ii) the date on which any such disposition,
dissolution, liquidation or winding up is to take place and the time, if any
such time is to be fixed, as of which holders of shares of Common Stock shall be
entitled to exchange their Shares for securities or other property deliverable
upon such disposition, dissolution, liquidation or winding up.  Each such
written notice shall be deemed sufficiently given if addressed to Holder at the
last address of Holder appearing on the books of the Company and delivered in
accordance with Section 13.1.

 

6.                                      REDEMPTION.

 

6.1.                            Right to Redeem.  At any time the Company may,
at its option, redeem this Warrant in whole or in part, for a redemption price
of $0.001 per share of Common Stock issuable upon exercise of this Warrant or
such part thereof (subject to equitable adjustment to reflect stock splits,
stock dividends, stock combinations, recapitalizations and like occurrences)
(the “Redemption Price”), on at least thirty (30) days’ prior written notice to
the Holder.  In the event the Company exercises its right to redeem this
Warrant, the Expiration Date shall be deemed to be the date fixed for redemption
in such notice (the “Redemption Date”), and this Warrant may be exercised until
the 5:00 p.m., New York City time, on the Redemption Date.  If this Warrant or
any part thereof called for redemption is not exercised by such time, it will
cease to be exercisable and the registered holder thereof will be entitled only
to the Redemption Price.  The Company shall not take any action pursuant to this
Section 6 unless it takes the same action with respect to all warrants governed
by the Warrant Agreement.

 

6.2.                            Notice of Redemption. If the Company exercises
its right to redeem all or a portion of this Warrant, then it shall give or
cause to be given to the Holder a notice of redemption in accordance with
Section 13.  Any notice given in the manner provided herein shall

 

6

--------------------------------------------------------------------------------


 

be conclusively presumed to have been duly given, whether or not the registered
the Holder receives such notice. The notice of redemption shall specify (i) the
Redemption Price, (ii) the Redemption Date, which shall in no event be less than
thirty (30) days after such notice, (iii) the place where this Warrant must be
delivered and the Redemption Price paid, and (iv) that the right to exercise
this Warrant shall terminate at 5:00 p.m., New York City time, on the Redemption
Date.

 

6.3.                            Warrant No Longer Execisable; Payment of
Redemption Price.  Any right to exercise this Warrant shall terminate at
5:00 p.m., New York City time, on the Redemption Date.  The Redemption Price
payable to the Holder shall be mailed to the Holder at the address of Holder
appearing on the books and records of the Company and delivered in accordance
with Section 13.1.

 

7.                                      NO IMPAIRMENT.  The Company shall not by
any action, including, without limitation, through any amendment to its
certificate of incorporation or bylaws, through any reorganization, transfer of
assets, consolidation, merger, dissolution, issue or sale of securities or any
other voluntary action, directly or indirectly avoid or seek to avoid the
observance or performance of any of the terms of this Warrant or impair or
diminish the value of this Warrant, but will at all times in good faith assist
in carrying out all such actions as may be reasonably necessary or appropriate
to protect the rights of Holder against impairment.

 

8.                                      RESERVATION AND AUTHORIZATION OF
SHARES.  The Company shall at all times reserve and keep available for issue
upon the exercise of this Warrant such number of its authorized but unissued
shares of Common Stock as will be sufficient to permit the exercise in full of
this Warrant.  All shares of Common Stock, when issued upon exercise of this
Warrant and payment therefor in accordance with the terms of this Warrant, shall
be duly and validly issued and fully paid and nonassessable, and not subject to
preemptive rights.

 

9.                                      RESTRICTIONS; RESTRICTIVE LEGEND. 
Holder acknowledges that the Warrant Shares acquired upon the exercise of this
Warrant will, unless registered under the Securities Act, have restrictions upon
resale as imposed by federal and state securities laws and the terms and
conditions of this Warrant.  Each Share certificate, if any, representing
Warrant Shares shall bear the following legends:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  NO TRANSFER,
SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR OTHER DISPOSITION OF THE SECURITIES
REPRESENTED BY THIS CERTIFICATE MAY BE MADE EXCEPT (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND THE RULES AND REGULATIONS IN
EFFECT THEREUNDER AND ALL APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS (SUCH
FEDERAL AND STATE LAWS, THE “SECURITIES LAWS”), (B) PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE SECURITIES ACT AS
EVIDENCED BY THE CORPORATION BEING FURNISHED WITH AN OPINION OF COUNSEL FOR THE
HOLDER, WHICH OPINION AND COUNSEL SHALL BE REASONABLY SATISFACTORY TO THE
CORPORATION, TO THE EFFECT THAT SUCH TRANSFER, SALE, ASSIGNMENT, PLEDGE,
HYPOTHECATION OR OTHER DISPOSITION IS EXEMPT FROM THE REGISTRATION PROVISIONS OF
THE SECURITIES ACT, OR (C) PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.

 

7

--------------------------------------------------------------------------------


 

NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH
A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

10.                               LOSS OR MUTILATION.  Upon receipt by the
Company of evidence reasonably satisfactory to it of the ownership of and the
loss, theft, destruction or mutilation of any Warrant and

 

(a)                                 in the case of loss, theft or destruction,
of indemnity reasonably satisfactory to it (provided that if the Holder of such
Warrant has a minimum net worth of at least fifty million dollars ($50,000,000),
such Holder’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or

 

(b)                                 in the case of mutilation, upon surrender
and cancellation thereof,

 

the Company at its own expense shall execute and deliver, in lieu thereof, a new
Warrant, dated the date of the original Warrant.

 

11.                               OFFICE OF THE COMPANY.  The Company shall
maintain an office or agency (which may be the principal executive offices of
the Company) where this Warrant may be presented for exercise, registration of
transfer or division as provided in this Warrant.

 

12.                               LIMITATION OF LIABILITY; NO RIGHTS AS A
SHAREHOLDER.  No provision hereof, in the absence of affirmative action by
Holder to purchase shares of Common Stock, and no enumeration of the rights or
privileges of Holder contained herein, shall give rise to any liability of
Holder for the purchase price of any shares of Common Stock or as a holder of
shares of Common Stock, whether such liability is asserted by the Company or by
creditors of Company.  This Warrant does not entitle the Holder to any rights as
a stockholder of the Company prior to the exercise hereof.

 

13.                               MISCELLANEOUS

 

13.1.                     Notice Generally.  Any notice, demand, request,
consent, approval, declaration, delivery, or other communication to be made
pursuant to the provisions of this Warrant shall be deemed sufficiently given or
made if in writing and either delivered in person with receipt acknowledged or
sent by registered or certified mail, return receipt requested, postage prepaid,
or by telecopy and confirmed by telecopy answerback, addressed as follows:

 

(a)                                 If to any Holder or holder of Warrant
Shares, at its last known address appearing on the books of the Company
maintained for such purpose.

 

(b)                                 If to the Company at:

 

Magnum Hunter Resources Corporation

Attn: General Counsel

777 Post Oak Blvd., Suite 650

Houston, Texas 77056

Facsimile: 832-369-6992

 

or at such address as may be substituted by notice given as herein provided. 
The party entitled to receive any notice required hereunder may waive such
notice in writing.  Every notice, demand, request, consent, approval,
declaration, delivery, or other communication hereunder shall be

 

8

--------------------------------------------------------------------------------


 

deemed to have been duly given or served on the earlier of (i) the date on which
personally delivered, with receipt acknowledged, telecopied and confirmed by
telecopy answerback, or (ii) in the case of any notice delivered pursuant to
Section 2, three (3) Business Days after the same shall have been deposited in
the United States mail. Notice by electronic mail shall not constitute effective
notice hereunder.

 

13.2.                     Successors and Assigns.  Subject to the provisions of
Section 3.1, this Warrant and the rights evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the permitted
successors and assigns of Holder.  This Warrant and all rights evidenced hereby
may be transferred by Holder to any Person in accordance with the terms of
hereof and law, including without limitation, the Securities Act.

 

13.3.                     Amendment.  This Warrant may be modified or amended or
the provisions hereof waived only with the prior written consent of the Company
and Holder.  No course of dealing or any delay or failure to exercise any right
hereunder on the part of a party shall operate as a waiver of such right or
otherwise prejudice its rights, powers, or remedies.

 

13.4.                     Severability.  Wherever possible, each provision of
this Warrant shall be interpreted in such manner as to be effective and valid
under applicable law, but if any provision of this Warrant shall be prohibited
by or invalid under applicable law, such provision shall be ineffective to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provision or the remaining provisions of this Warrant.

 

13.5.                     Headings.  The headings used in this Warrant are for
the convenience of reference only and shall not, for any purpose, be deemed a
part of this Warrant.

 

13.6.                     GOVERNING LAW.  ALL ISSUES AND QUESTIONS CONCERNING
THE APPLICATION, CONSTRUCTION, VALIDITY, INTERPRETATION AND ENFORCEMENT OF THIS
WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF DELAWARE OR ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
STATE OF DELAWARE.

 

13.7.                     JURISDICTION.  EACH PARTY HEREBY IRREVOCABLY SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE
CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY
OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO
THE JURISDICTION OF ANY SUCH COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS
BROUGHT IN AN INCONVENIENT FORUM OR THAT THE VENUE OF SUCH SUIT, ACTION OR
PROCEEDING IS IMPROPER.

 

13.8.                     Facsimile Signature.  The signature on this Warrant
may be by facsimile, with original signature page to be substituted therefor.

 

13.9                        Warrant Agreement.   The Company hereby covenants
and agrees that it will not make any changes to the Warrant Agreement, or take
any actions under the Warrant Agreement,

 

9

--------------------------------------------------------------------------------


 

in each case that are advantageous to holders of the warrants governed by the
Warrant Agreement (regardless of whether such changes or actions are
contemplated by the terms of the Warrant Agreement) unless it contemporaneously
makes the same changes to, and takes the same actions under, as the case may be,
this Warrant and the Other SPA Warrants (except to the extent that any such
change or action relates to terms of the Warrant Agreement that are different
from the terms of, or as to which no corresponding provision is included in,
this Warrant and the Other SPA Warrants and does not result in the terms of the
Warrant Agreement being more favorable to warrant holders than the terms of this
Warrant and the Other SPA Warrants).  The Company further agrees to take such
other actions (such as entering into amendments to this Warrant) as the Holder
may reasonably request to further effectuate the foregoing.

 

[Signature Pages Follow]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Company and Holder have caused this Warrant to
be duly executed by its authorized officer as of the date first above written.

 

 

 

COMPANY:

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

TO WARRANT

 

--------------------------------------------------------------------------------


 

 

HOLDER:

 

 

 

[WARRANT HOLDER]

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

SIGNATURE PAGE

 

TO WARRANT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SUBSCRIPTION FORM

 

[To be executed only upon exercise of Warrant]

 

The undersigned registered owner of this Warrant irrevocably exercises this
Warrant for the purchase of            shares of Common Stock of Magnum Hunter
Resources Corporation, a Delaware corporation, and herewith makes payment
therefor, all at the price and on the terms and conditions specified in the
Warrant and requests that certificates for the shares of Common Stock hereby
purchased (and any securities or property issuable upon such exercise) to be
issued in the name of the undersigned and delivered to the undersigned as
follows:

 

Name

 

Address

 

 

 

 

 

 

 

 

 

 

The undersigned hereby represents and warrants to the Company as follows:
(i) the undersigned is an “accredited investor” as such term is defined in
Rule 501(a) of Regulation D promulgated under the Securities Act and has such
knowledge and experience in business and financial matters and with respect to
investments in securities such as the Common so as to enable it to understand
and evaluate the risks of its investment in the Common Stock, (ii)  the
undersigned is acquiring the shares of Common Stock for its own account and for
investment and not with a view to the distribution thereof in violation of the
Securities Act, and (iii) the undersigned understands that the shares will not
be transferable except pursuant to an effective registration statement under the
Securities Act or pursuant to an available exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act.

 

If the exercise of the Warrant pursuant hereto shall not be for all the shares
of Common Stock purchasable under this Warrant, a new Warrant of like tenor is
to be issued in the name of and delivered to the undersigned for the remaining
balance thereof.

 

 

 

 

(Name of Registered Owner)

 

 

 

 

 

(Signature of Registered Owner)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)

(State)

(Zip Code)

 

NOTICE:                                            The signature on this
subscription must correspond with the names as written upon the face of the
within Warrant in every particular, without alteration or enlargement or any
change whatsoever.

 

EXHIBIT A

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT FORM

 

FOR VALUE RECEIVED the undersigned registered owner of this Warrant hereby
sells, assigns and transfers unto the Assignee named below all of the rights of
the undersigned under this Warrant, with respect to the number of shares of
Common Stock set forth below:

 

Name and Address of Assignee

 

Number of Shares of Common Stock

 

 

 

 

 

 

 

 

 

 

If the number of shares of Common Stock is not all of the shares of Common Stock
issuable upon exercise of this Warrant, a new Warrant of like tenor is to be
issued in the name of and delivered to the undersigned with respect to the
balance remaining of the shares of Common Stock issuable upon exercise of this
Warrant.

 

Dated:

Print Name:

 

 

 

Signature:

 

 

 

Witness:

 

NOTICE:                                            The signature on this
assignment must correspond with the name as written upon the face of the Warrant
in every particular, without alteration or enlargement or any change whatsoever.

 

EXHIBIT B

 

--------------------------------------------------------------------------------


 

ANNEX III

 

REGISTRATION RIGHTS AGREEMENT

 

(Attached)

 

--------------------------------------------------------------------------------


 

MAGNUM HUNTER RESOURCES CORPORATION

 

REGISTRATION RIGHTS AGREEMENT

 

This Registration Rights Agreement (this “Agreement”) is made as of
May 27, 2014, by and between Magnum Hunter Resources Corporation, a Delaware
corporation (the “Company”), and each person listed on Exhibit A attached hereto
(individually, an “Investment Entity” and collectively, the “Investment
Entities” or the “Investor”).  Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to them in Section 7(q) hereof.

 

BACKGROUND

 

The Company has agreed to issue and sell to Investor, and Investor has agreed to
purchase from the Company, (i) an aggregate of 21,428,580 shares of the
Company’s Common Stock, par value $0.01 per share (the “Common Stock”), and
(ii) warrants to purchase an aggregate of 2,142,858 shares of Common Stock (the
“Warrants”), upon the terms and conditions set forth in that certain Securities
Purchase Agreement, dated of even date herewith, by and between the Company and
Investor (the “Purchase Agreement”).

 

AGREEMENT

 

1.                                      Shelf Registration.  So long as any
Registrable Shares are outstanding or may be acquired upon exercise of the
Warrants, the Company shall take the following actions:

 

(a)                                 On or prior to the Filing Date, the Company
shall prepare and file with the Securities and Exchange Commission (the
“Commission”), and thereafter use its reasonable best efforts to cause to be
declared effective as soon as practicable, but in any event on or prior to the
Effectiveness Date, an initial registration statement on an appropriate form
under the Securities Act relating to the offer and sale of the Registrable
Shares by the Holders thereof (the “Shelf Registration Statement”) from time to
time in accordance with the methods of distribution set forth in the Shelf
Registration Statement and Rule 415 under the Securities Act (hereinafter, the
“Shelf Registration”). In the event that Form S-3 is not available for the
registration of the resale of Registrable Shares hereunder, the Company shall
(i) file the Shelf Registration Statement on Form S-1 and (ii) as soon as
practicable after Form S-3 is available for that purpose, file a pre- or
post-effective amendment to the Shelf Registration Statement to convert the
Shelf Registration Statement into a registration statement on Form S-3. Such
Shelf Registration Statement shall include the plan of distribution attached
hereto as Exhibit B, as may be modified in response to any comments received
from the Commission.  Notwithstanding the foregoing, if for any reason the
Commission does not permit the Company to include any or all of the Registrable
Shares in the initial Shelf Registration Statement due to limitations on the use
of Rule 415 of the Securities Act for the resale of the Registrable Shares by
the Holders (a “Rule 415 Limitation”), and/or the Commission informs the Company
that certain of the selling stockholders would be deemed to be statutory
underwriters, the Company agrees to notify the Holders thereof and use its
reasonable best efforts to promptly file amendments to the initial Shelf
Registration Statement as required by the Commission and/or withdraw the initial
Shelf Registration Statement and file a new registration statement on Form S-1
or such other form available for registration of the Registrable Shares as a
secondary offering, in either case covering the maximum number of

 

--------------------------------------------------------------------------------


 

Registrable Shares permitted to be registered by the Commission and avoid the
selling stockholders being deemed to be statutory underwriters; provided,
however, that prior to such amendment or subsequent Shelf Registration
Statement, the Company shall be obligated to use its reasonable best efforts to
advocate with the Commission for the registration of all of the Registrable
Shares and against the selling stockholders being deemed statutory underwriters
in accordance with Commission guidance, including without limitation, the
Compliance and Disclosure Interpretation “Securities Act Rules” No. 612.09, and
the Securities Act.  In the event the Company amends the initial Shelf
Registration Statement or files a subsequent Shelf Registration Statement, as
the case may be, the Company will use its reasonable best efforts to file with
the Commission, as promptly as allowed by the Commission, Commission guidance or
the Securities Act, one or more registration statements covering those
Registrable Shares not included in the initial Shelf Registration Statement as
amended or the subsequent Shelf Registration Statement.  The number of
Registrable Shares that may be included in each such registration statement
shall be allocated among the Holders thereof in proportion (as nearly as
practicable) to the number of Registrable Shares owned by each Holder or in such
other proportion as is necessary to avoid the selling stockholders being deemed
to be statutory underwriters, which reductions shall be applied to the Holders
on a pro rata basis based on the total number of Registrable Shares held by such
Holders.  Neither the Company nor any subsidiary or affiliate thereof shall
identify any Investment Entity as an underwriter in any public disclosure or
filing with the Commission, the New York Stock Exchange or any other trading
market; provided, however, that the foregoing shall not prohibit the Company
from including the disclosure found in the “Plan of Distribution” section
attached hereto as Exhibit B in the Shelf Registration Statement.  Unless
otherwise specifically stated herein, the term “Shelf Registration Statement”
shall refer individually to the initial Shelf Registration Statement and to each
subsequent Shelf Registration Statement, if any.  By 9:30 a.m. New York time on
the Business Day following the date a Shelf Registration Statement has been
declared effective by the Commission, the Company shall file with the Commission
in accordance with Rule 424 under the Securities Act the final prospectus to be
used in connection with sales pursuant to such Shelf Registration Statement,
unless such final prospectus is included in the Shelf Registration Statement at
the time of effectiveness.

 

(b)                                 The Company shall use its reasonable best
efforts to keep the Shelf Registration Statement continuously effective until
the date on which all Registrable Shares cease to be Registrable Shares (such
period being called the “Shelf Registration Period”).  The Company shall be
deemed not to have used its reasonable best efforts to keep the Shelf
Registration Statement effective during the Shelf Registration Period if it
voluntarily takes, or fails to take, any action that would directly result in
Holders of Registrable Shares covered thereby not being able to offer and sell
such Registrable Shares during such period, unless such action is required by
applicable law or except as provided in Section 2(h).

 

(c)                                  Notwithstanding any other provisions of
this Agreement to the contrary, the Company shall cause (i) the Shelf
Registration Statement (as of the effective date of Shelf Registration
Statement), any amendment thereof (as of the effective date thereof) or
supplement thereto (as of its date), (A) to comply in all material respects with
the applicable requirements of the Securities Act and the rules and regulations
of the Commission and (B) not to contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein not misleading, and (ii) any related
prospectus,

 

2

--------------------------------------------------------------------------------


 

preliminary prospectus or Permitted Free Writing Prospectus and any amendment
thereof or supplement thereto, as of its date, (A) to comply in all material
respects with the applicable requirements of the Securities Act and the
rules and regulations of the Commission and (B) not to contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading;  provided,
however, the Company shall have no such obligations or liabilities with respect
to any written information pertaining to any Holder and furnished to the Company
by or on behalf of such Holder specifically for inclusion therein.

 

(d)                                 If (i) the Shelf Registration Statement is
not filed with the Commission on or prior to the Filing Date or is not declared
effective by the Commission on or prior to the Effectiveness Date, or (ii) after
its effective date and during the Shelf Registration Period (except by reason of
the filing of a post-effective amendment required in connection with the
Company’s filing of an amendment thereto or to convert the Shelf Registration
Statement into a registration statement on Form S-3, for a period of up to 20
calendar days or 75 calendar days if the Company receives written comments from
the Commission relating to such post-effective amendment (a “Special Grace
Period”) (which Special Grace Period so long as it does not occur within 10
Trading Days immediately prior to, or immediately following, a Grace Period
shall not be treated as an “Event” hereunder), the Shelf Registration Statement
ceases for any reason to be effective as to all Registrable Shares or the
Holders are otherwise not permitted to utilize the prospectus therein to resell
such Registrable Shares for any reason (other than solely due to the inaccuracy
of any information relating to any such Holder provided in writing by such
Holder to the Company specifically for inclusion in the Shelf Registration
Statement), in each case, for more than an aggregate of 45 days (which need not
be consecutive days) during any 90-day period or more than an aggregate of 90
days (which need not be consecutive days) during any 12-month period (a “Grace
Period”) or (iii) the Company fails to satisfy the current public information
requirement pursuant to Rule 144(c)(1) as a result of which the Holders are
unable to sell Registrable Shares without restriction under Rule 144 (or any
successor thereto) (any such failure or breach being referred to as an “Event,”
and the date on which an Event occurs being referred to herein as the “Event
Date”), then, on each Event Date and on each one-month anniversary of such Event
Date (if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each Holder, as liquidated
damages and not as a penalty, an amount in cash equal to one percent (1%) of the
aggregate purchase price paid by such Holder pursuant to the Purchase Agreement
for any Registrable Shares then held by such Holder. The parties agree that the
maximum aggregate liquidated damages payable to a Holder (A) under clauses
(i) and (ii) of this Section 1(d) shall be five percent (5%) of the aggregate
purchase price paid by such Holder pursuant to the Purchase Agreement for any
Registrable Shares then held by such Holder and (B) under clause (iii) of this
Section 1(d) shall be ten percent (10%) of the aggregate purchase price paid by
such Holder pursuant to the Purchase Agreement for any Registrable Shares then
held by such Holder, and that the payments set forth in this Section 1(d) shall
constitute the Holders’ exclusive monetary remedy for any and all such Events,
but shall not affect the right of the Holders to seek injunctive relief. The
liquidated damages paid pursuant to the terms hereof shall apply on a daily
pro-rata basis for any portion of a month prior to the cure of an Event. For the
avoidance of doubt, (A) if the Commission does not permit the Company to include
any or all of the Registrable Shares in the initial Shelf Registration Statement
or a subsequent Shelf Registration Statement due to the 415 Limitation or
otherwise, then such failure to register the re-sale of such Registrable Shares
for

 

3

--------------------------------------------------------------------------------


 

such reason shall constitute an “Event” pursuant to this Section 1(d), and
(B) an Event may be cured for purposes of this Section 1(d) even though the
failure or condition that resulted in such Event is remedied after the
applicable dates specified in clause (i) above or after the expiration of the
applicable time period specified in clause (ii) above.

 

2.                                      Registration Procedures.  In connection
with the Shelf Registration contemplated by Section 1 hereof, during the Shelf
Registration Period, the following provisions shall apply:

 

(a)                                 At the time the Commission declares the
Shelf Registration Statement effective, each Holder shall be named as a selling
stockholder in the Shelf Registration Statement and the related prospectus in
such a manner as to permit such Holder to deliver such prospectus to purchasers
of Registrable Shares included in the Shelf Registration Statement in accordance
with applicable law, subject to the terms and conditions hereof. From and after
the date the Shelf Registration Statement is declared effective, any Holder not
named as a selling stockholder in the Shelf Registration Statement at the time
of effectiveness may request that the Company amend or supplement the Shelf
Registration Statement to include such Holder as a selling stockholder, and the
Company shall, as promptly as practicable and in any event upon the later of
(x) five (5) Business Days after such date or (y) five (5) Business Days after
the expiration of any Deferral Period (as defined in Section 2(h)) that is
either in effect or put into effect within five (5) Business Days of such date:

 

(i)                                     if required by applicable law, prepare
and file with the Commission a post-effective amendment to the Shelf
Registration Statement or prepare and, if required by applicable law, file a
supplement to the related prospectus or a supplement or amendment to any
document incorporated therein by reference or file with the Commission any other
required document so that the Holder is named as a selling stockholder in the
Shelf Registration Statement and the related prospectus in such a manner as to
permit such Holder to deliver such prospectus to purchasers of such Holder’s
Registrable Shares included in the Shelf Registration Statement in accordance
with applicable law and, if the Company shall file a post-effective amendment to
the Shelf Registration Statement, use its reasonable best efforts to cause such
post-effective amendment to be declared effective under the Securities Act as
promptly as is practicable, but in any event by the date (the “Amendment
Effectiveness Deadline Date”) that is sixty (60) days after the date such
post-effective amendment is required by this clause to be filed;

 

(ii)                                  provide such Holder copies of any
documents filed pursuant to Section 2(a)(i); and

 

(iii)                               notify such Holder as promptly as
practicable after the effectiveness under the Securities Act of any
post-effective amendment filed pursuant to  Section 2(a)(i);

 

provided, that if the request by such Holder is delivered during a Deferral
Period, the Company shall so inform the Holder making such request and shall
take the actions set forth in clauses (i), (ii) and (iii) above upon expiration
of the Deferral Period in accordance with this Section 2(a) and Section 2(h) of
this Agreement. Notwithstanding anything contained herein to the contrary, the
Amendment Effectiveness Deadline Date shall be extended by five (5) Business
Days from

 

4

--------------------------------------------------------------------------------


 

the expiration of a Deferral Period if such Deferral Period shall be in effect
on the Amendment Effectiveness Deadline Date; and provided, further, that in no
event shall the Company be required to file pursuant to this Section 2(a) in the
case where a post-effective amendment is required, more than one post-effective
amendment to the Shelf Registration Statement in any 120-day period.

 

(b)                                 The Company shall notify the Holders of the
Registrable Shares included within the coverage of the Shelf Registration
Statement (which notice may, at the discretion of the Company (or as required
pursuant to Section 2(h)), state that it constitutes a Deferral Notice, in which
event the provisions of Section 2(h) shall apply):

 

(i)                                     when the Shelf Registration Statement or
any amendment thereto has been filed with the Commission and when the Shelf
Registration Statement or any post-effective amendment thereto has become
effective;

 

(ii)                                  of any request by the Commission for
amendments or supplements to the Shelf Registration Statement or the prospectus
included therein or for additional information;

 

(iii)                               of the issuance by the Commission of any
stop order suspending the effectiveness of the Shelf Registration Statement or
the initiation of any proceedings for that purpose and of any other action,
event or failure to act that would cause the Shelf Registration Statement not to
remain effective; and

 

(iv)                              of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any Registrable Shares for sale in any jurisdiction or the
initiation of any proceeding for such purpose.

 

(c)                                  The Company shall use commercially
reasonable efforts to obtain the withdrawal at the earliest possible time of any
stop order suspending the effectiveness of the Shelf Registration Statement and
the elimination of any other impediment to the continued effectiveness of the
Shelf Registration Statement.

 

(d)                                 The Company shall promptly furnish to each
Holder of Registrable Shares included within the coverage of the Shelf
Registration Statement, without charge, if the Holder so requests in writing, at
least one (1) conformed copy of the Shelf Registration Statement and any
post-effective amendment thereto, including financial statements and schedules
and all exhibits thereto (including those, if any, incorporated by reference).

 

(e)                                  The Company shall promptly deliver to each
Holder of Registrable Shares included within the coverage of the Shelf
Registration Statement, without charge, copies of the prospectus (including each
preliminary prospectus) included in the Shelf Registration Statement and any
amendment thereof or supplement thereto and any Permitted Free Writing
Prospectus used in connection therewith as such Holder may reasonably request.
The Company consents, subject to the provisions of this Agreement and except
during such periods that a Deferral Notice is outstanding and has not been
revoked, to the use of the prospectus and each amendment or supplement thereto
used in connection therewith by each of the selling Holders in connection

 

5

--------------------------------------------------------------------------------


 

with the offering and sale of the Registrable Shares covered by the prospectus,
or any amendment or supplement thereto, included in the Shelf Registration
Statement.

 

(f)                                   The Company shall use reasonable efforts
to register or qualify, or cooperate with the Holders of the Registrable Shares
included in the Shelf Registration Statement in connection with the registration
or qualification of, the resale of the Registrable Shares under applicable
securities or “blue sky” laws of such states of the United States as any such
Holder requests in writing and to do any and all other acts or things necessary
or advisable to enable the offer and sale in such jurisdictions of the
Registrable Shares covered by the Shelf Registration Statement;  provided,
however, that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction where it is not then so qualified or (ii) take any
action that would subject it to general service of process or to taxation in any
jurisdiction to which it is not then so subject.

 

(g)                                  The Company shall, at its sole expense,
upon appropriate notice from any Holder of Registrable Shares stating that
Registrable Shares have been sold pursuant to an effective Shelf Registration
Statement, timely prepare and deliver certificates representing the Registrable
Shares to be delivered to a transferee pursuant to the Shelf Registration
Statement, which certificates shall be free, to the extent permitted by the
Purchase Agreement and under law, of any restrictive legends and in such
denominations and registered in such names as such Holder may request.

 

(h)                                 Upon (i) the issuance by the Commission of a
stop order suspending the effectiveness of the Shelf Registration Statement or
the initiation of proceedings with respect to the Shelf Registration Statement
under Section 7(d) or 7(e) of the Securities Act, (ii) the occurrence of any
event or the existence of any fact (a “Material Event”) as a result of which
(x) the Shelf Registration Statement shall contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading or (y) any prospectus
included in the Shelf Registration Statement shall contain any untrue statement
of a material fact or omit to state any material fact required to be stated
therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (iii) the occurrence
or existence of any corporate development or pending corporate development that,
in the reasonable judgment of the Company, makes it necessary to suspend the
availability of the Shelf Registration Statement and the related prospectus for
a period of time, or (iv) the Company’s having filed a document pursuant to
Section 13(a), 13(c), 14 or 15(d) of the Exchange Act that, in the reasonable
judgment of the Company, must be included in the Shelf Registration Statement
pursuant to a post-effective amendment to the Shelf Registration Statement or
supplement to the related prospectus (any such document, an “Exchange Act
Report”):

 

(A)                               in the case of clause (ii) above, subject to
clause (C) below and the next sentence, as promptly as practicable, the Company
shall prepare and file, if necessary pursuant to applicable law, a
post-effective amendment to the Shelf Registration Statement or a supplement to
the related prospectus or any document incorporated therein by reference or file
any other required document that would be incorporated by reference into the
Shelf Registration Statement and related prospectus so that (1) the Shelf
Registration Statement does not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements

 

6

--------------------------------------------------------------------------------


 

therein not misleading and (2) such prospectus does not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, as thereafter
delivered to the purchasers of the Registrable Shares being sold thereunder,
and, in the case of a post-effective amendment to the Shelf Registration
Statement, subject to the next sentence, use reasonable efforts to cause it to
be declared effective as promptly as is practicable;

 

(B)                               in the case of clause (iv) above, subject to
clause (C) below, as promptly as practicable, but in no event more than five
(5) Business Days, following the Company’s filing of an Exchange Act Report, the
Company shall prepare and file, if necessary, pursuant to applicable law, a
post-effective amendment to the Shelf Registration Statement or a supplement to
the related prospectus incorporating by reference the Exchange Act Report into
the Shelf Registration Statement or including within such post-effective
amendment or supplement the information contained in the related Exchange Act
Report; and

 

(C)                               the Company shall give notice to the Holders
that the availability of the Shelf Registration Statement is suspended (a
“Deferral Notice”) and, upon receipt of any Deferral Notice, each Holder agrees
not to sell any Registrable Shares pursuant to the Shelf Registration Statement
until such Holder’s receipt of copies of the supplemented or amended prospectus
provided for in clause (A) or (B) above, or until it is advised in writing by
the Company that the prospectus may be used, and has received copies of any
additional or supplemental filings that are incorporated or deemed incorporated
by reference in such prospectus.

 

The Company will use its reasonable best efforts to ensure that the use of the
prospectus with respect to the Shelf Registration Statement may be resumed
(w) in the case of clause (i) above, as promptly as is practicable, (x) in the
case of clause (ii) above, as soon as, in the reasonable judgment of the
Company, public disclosure of such Material Event would not be prejudicial to or
contrary to the material interests of the Company, (y) in the case of clause
(iii) above, as soon as, in the reasonable judgment of the Company, such
suspension is no longer necessary. Any such period during which the availability
of the Shelf Registration Statement and any related prospectus is suspended is
referred to as the “Deferral Period.”  Notwithstanding anything to the contrary,
the Company shall cause its transfer agent to deliver unlegended shares of
Common Stock to a transferee of a Holder in accordance with the terms of the
Securities Purchase Agreement in connection with any sale of Registrable Shares
with respect to which a Holder has entered into a contract for sale prior to
such Holder’s receipt of the notice of a Deferral Period and for which such
Holder has not yet settled.

 

(i)                                     The Company will comply with all
rules and regulations of the Commission to the extent and so long as they are
applicable to the Shelf Registration and will make generally available to its
security holders (or otherwise provide in accordance with Section 11(a) of the
Securities Act) an earnings statement (which need not be audited) satisfying the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder, no
later than 45 days after the end of a 12-month period (or 90 days, if such
period is a fiscal year) beginning with the Company’s first fiscal quarter
commencing after the effective date of the Shelf Registration Statement.

 

7

--------------------------------------------------------------------------------


 

(j)                                    If requested in writing in connection
with a disposition of Registrable Shares pursuant to the Shelf Registration
Statement, the Company shall make reasonably available for inspection during
normal business hours by a representative for the Holders holding a majority of
the number of such Registrable Shares, any broker-dealers, attorneys and
accountants retained by such holders, and any attorneys or other agents retained
by a broker-dealer engaged by such Holders, all relevant financial and other
records and pertinent corporate documents and properties of the Company and its
subsidiaries, and cause the appropriate officers, directors and employees of the
Company and its subsidiaries to make reasonably available for inspection during
normal business hours on reasonable notice all relevant information reasonably
requested by such representative for the Holders, or any such broker-dealers,
attorneys or accountants in connection with such disposition, in each case as is
customary for similar “due diligence” examinations; provided, that such persons
shall first agree in writing with the Company that any information that is
reasonably and in good faith designated by the Company in writing as
confidential at the time of delivery of such information shall be kept
confidential by such persons and shall be used solely for the purposes of
exercising rights under this Agreement, unless (i) disclosure of such
information is required by court or administrative order or is necessary to
respond to inquiries of regulatory authorities, (ii) disclosure of such
information is required by law (including any disclosure requirements pursuant
to federal securities laws in connection with the filing of the Shelf
Registration Statement or the use of any prospectus or Permitted Free Writing
Prospectus referred to in this Agreement) or (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such person, and provided further that the foregoing
inspection and information gathering shall, to the greatest extent possible, be
coordinated on behalf of all the Holders and the other parties entitled thereto
by one legal counsel (“Holders Counsel”) designated by the Holders holding a
majority of the number of Registrable Shares held by Holders with respect to
such Shelf Registration Statement.

 

(k)                                 To the extent the Holders designate a
Holders Counsel, the Company shall (i) permit such Holders Counsel to review and
comment upon (A) the Shelf Registration Statement at least five (5) Business
Days prior to its filing with the Commission and (B) all Permitted Free Writing
Prospectuses and all amendments to the Shelf Registration Statement within a
reasonable number of days, but in any event not less than two (2) Business Days,
prior to their filing with the Commission, and (ii) not file the Shelf
Registration Statement or amendment thereof or any Free Writing Prospectus in a
form to which such Holders Counsel reasonably objects. The Company shall furnish
to any such Holders Counsel, without charge, (x) copies of any correspondence
from the Commission or the staff of the Commission to the Company or its
representatives relating to the Shelf Registration Statement or any document
incorporated by reference therein, (y) promptly after the same is prepared and
filed with the Commission, one copy of the Shelf Registration Statement and any
amendment(s) thereto, including financial statements and schedules, all
documents incorporated therein by reference, if requested by a Holder, and all
exhibits thereto; and (z) promptly upon the effectiveness of the Shelf
Registration Statement, one copy of the prospectus included in the Shelf
Registration Statement and all amendments and supplements thereto. The Company
shall reasonably cooperate with any such Holders Counsel in performing the
Company’s obligations pursuant to this Section 2.

 

8

--------------------------------------------------------------------------------


 

3.                                      Holder’s Obligations.

 

(a)                                 Each Holder agrees promptly upon written
request by the Company to furnish to the Company all information required to be
disclosed under Item 507 of Regulation S-K under the Securities Act and any
other material information regarding such Holder and the distribution of such
Registrable Shares as the Company may from time to time reasonably request.  It
shall be a condition precedent to the obligation of the Company to take any
action pursuant to Sections 1 and 2 of this Agreement with respect to the
Registrable Shares of any Holder that such Holder shall furnish to the Company
such information about itself, its Registrable Shares and its intended method of
distribution of its Registrable Shares as is reasonably required to effect
registration of such Holder’s Registrable Shares.

 

(b)                                 Each Holder represents that it has not
prepared or had prepared on its behalf or used or referred to, and agrees that
it will not prepare or have prepared on its behalf or use or refer to, any Free
Writing Prospectus, and has not distributed and will not distribute any written
materials in connection with the offer or sale of the Registrable Shares, in
each case without the prior express written consent of the Company. Any such
Free Writing Prospectus consented to by the Company, or any Free Writing
Prospectus prepared by or on behalf of or otherwise used or referred to by the
Company in connection with the offer or sale of the Registrable Shares, is
referred to herein as a “Permitted Free Writing Prospectus.”

 

4.                                      Registration Expenses.

 

(a)                                 All fees and expenses incurred in connection
with registrations, filings or qualifications pursuant to Sections 1 and 2 of
this Agreement (other than those specified in Section 4(b)) will be borne by the
Company, regardless of whether the Shelf Registration Statement is ever filed or
becomes effective, including without limitation:

 

(i)                                     all registration and filing fees and
expenses;

 

(ii)                                  all fees and expenses of compliance with
federal securities and state “blue sky” or securities laws;

 

(iii)                               all expenses of printing (including, without
limitation, printing certificates and prospectuses), messenger and delivery
services and telephone;

 

(iv)                              all fees and disbursements of counsel for the
Company; and

 

(v)                                 all fees and disbursements of independent
certified public accountants of the Company (including, without limitation, the
expenses of any special audit required by or incident to such performance).

 

The Company will bear its internal expenses (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expenses of any annual audit and the fees and expenses
of any person, including special experts, retained by the Company.

 

9

--------------------------------------------------------------------------------


 

(b)                                 All underwriting discounts, selling
commissions and stock transfer taxes applicable to the sale of the Registrable
Shares and fees and disbursements of counsel for any Holder shall be borne by
the Holders.

 

5.                                      Indemnification.

 

(a)                                 The Company agrees to indemnify and hold
harmless each Holder holding Registrable Shares included within the coverage of
the Shelf Registration Statement, the directors, officers, employees, Affiliates
and agents of each such Holder and each person who controls any such Holder
within the meaning of the Securities Act or the Exchange Act (collectively, the
“Holder Indemnified Parties”) from and against any losses, claims, damages or
liabilities, joint or several, or any actions in respect thereof to which each
Holder Indemnified Party may become subject under the Securities Act or the
Exchange Act, insofar as such losses, claims, damages, liabilities or actions
arise out of or are based upon (i) any untrue statement or alleged untrue
statement of a material fact contained in the Shelf Registration Statement or in
any amendment thereof, in each case at the time such became effective under the
Securities Act, or in any Disclosure Package or (ii) the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of the Disclosure Package,
in the light of the circumstances under which they were made) not misleading,
and shall reimburse, as incurred, the Holder Indemnified Parties for any legal
or other expenses reasonably incurred by them in connection with investigating
or defending any such loss, claim, damage, liability or action in respect
thereof; provided, however, that the Company shall not be liable in any such
case to a Holder to the extent that such loss, claim, damage or liability arises
out of or is based upon any untrue statement or omission made in the Shelf
Registration Statement or the Disclosure Package in reliance upon and in
conformity with written information pertaining to such Holder and furnished to
the Company by or on behalf of such Holder specifically for inclusion therein;
and provided, further, however, that this indemnity agreement will be in
addition to any liability that the Company may otherwise have to such Holder
Indemnified Party.

 

(b)                                 Each Holder holding Registrable Shares
covered by the Shelf Registration Statement severally, and not jointly, agrees
to indemnify and hold harmless the Company, each of its directors, each of its
officers who signs the Shelf Registration Statement, as well as any officers,
employees, Affiliates and agents of the Company, and each person, if any, who
controls the Company within the meaning of the Securities Act or the Exchange
Act (a “Company Indemnified Party”) from and against any losses, claims, damages
or liabilities or any actions in respect thereof, to which a Company Indemnified
Party may become subject under the Securities Act or the Exchange Act, insofar
as such losses, claims, damages, liabilities or actions arise out of or are
based upon (i) any untrue statement or alleged untrue statement of a material
fact contained in the Shelf Registration Statement or in any amendment thereof,
in each case at the time such became effective under the Securities Act, or in
any Disclosure Package, or (ii) the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements therein (in the case of the Disclosure Package or any prospectus, in
the light of the circumstances under which they were made) not misleading, but
in each case only to the extent that the untrue statement or omission or alleged
untrue statement or omission was made in reliance upon and in conformity with
written information pertaining to such Holder and furnished to the Company by or
on behalf of such Holder specifically for

 

10

--------------------------------------------------------------------------------


 

inclusion therein; and, subject to the limitation set forth immediately
preceding this clause, shall reimburse, as incurred, the Company Indemnified
Parties for any legal or other expenses reasonably incurred by them in
connection with investigating or defending any loss, claim, damage, liability or
action in respect thereof. This indemnity agreement will be in addition to any
liability that such Holder may otherwise have to the Company Indemnified
Parties. Notwithstanding any other provision of this Section 5(b), no Holder
shall be required to indemnify or hold harmless any Company Indemnified Party in
an amount in excess of the amount by which the net proceeds received by such
Holder from the sale of the Registrable Shares pursuant to the Shelf
Registration Statement exceeds the amount of damages that such Holder has
otherwise been required to pay by reason of such untrue statement or omission.

 

(c)                                  Promptly after receipt by a Holder
Indemnified Party or a Company Indemnified Party (each, an “Indemnified Party”)
of notice of the commencement of any action or proceeding (including a
governmental investigation), such Indemnified Party will, if a claim in respect
thereof is to be made against an indemnifying party under this Section 5, notify
the indemnifying party of the commencement thereof; but the omission to so
notify the indemnifying party will not relieve the indemnifying party from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and the indemnifying party has been materially
prejudiced by such failure. In case any such action is brought against any
Indemnified Party, and it notifies the indemnifying party of the commencement
thereof, the indemnifying party will be entitled to participate therein and, to
the extent that it may wish, jointly with any other indemnifying party similarly
notified, to assume the defense thereof, with counsel reasonably satisfactory to
such Indemnified Party, and after notice from the indemnifying party to such
Indemnified Party of its election so to assume the defense thereof the
indemnifying party will not be liable to such Indemnified Party under this
Section 5 for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof; provided, however, if
such Indemnified Party shall have been advised by counsel that there are one or
more defenses available to it that are in conflict with those available to the
indemnifying party (in which case the indemnifying party shall not have the
right to direct the defense of such action on behalf of the Indemnified Party),
and the reasonable fees and expenses of such Indemnified Party’s counsel shall
be borne by the indemnifying party. In no event shall the indemnifying party be
liable for the fees and expenses of more than one counsel (together with
appropriate local counsel) at any time for any Indemnified Party in connection
with any one action or separate but substantially similar or related actions
arising in the same jurisdiction out of the same general allegations or
circumstances. No indemnifying party shall, without the prior written consent of
the Indemnified Party (not to be unreasonably withheld or delayed), effect any
settlement of any pending or threatened action in respect of which any
Indemnified Party is or could have been a party and indemnity could have been
sought hereunder by such Indemnified Party unless such settlement (i) includes
an unconditional release of such Indemnified Party from all liability on any
claims that are the subject matter of such action and (ii) does not include a
statement as to or an admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Party.

 

(d)                                 If the indemnification provided for in this
Section 5 is unavailable or insufficient to hold harmless an Indemnified Party
under subsections (a) or (b) above, then each indemnifying party shall
contribute to the amount paid or payable by such Indemnified Party as a result
of the losses, claims, damages or liabilities (or actions in respect thereof)
referred to in

 

11

--------------------------------------------------------------------------------


 

subsection (a) or (b) above in such proportion as is appropriate to reflect the
relative fault of the indemnifying party or parties on the one hand and the
Indemnified Party on the other in connection with the statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof) as well as any other relevant equitable considerations. The
relative fault of the parties shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Holder or Holder Indemnified
Party, as the case may be, on the other, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid by an Indemnified Party as a result of
the losses, claims, damages or liabilities referred to in the first sentence of
this subsection (d) shall be deemed to include any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any action or claim that is the subject of this subsection (d). The
parties agree that it would not be just and equitable if contributions were
determined by  pro rata  allocation (even if the Holders were treated as one
entity for such purpose) or any other method of allocation that does not take
account of the equitable considerations referred to above. Notwithstanding any
other provision of this Section 5(d), no Holder shall be required to contribute
any amount in excess of the amount by which the net proceeds received by such
Holder from the sale of the Registrable Shares pursuant to the Shelf
Registration Statement exceeds the amount of damages that such Holder has
otherwise been required to pay by reason of such untrue or alleged untrue
statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(e)                                  The agreements contained in this Section 5
shall survive the sale of the Registrable Shares pursuant to the Shelf
Registration Statement and shall remain in full force and effect, regardless of
any termination or cancellation of this Agreement or any investigation made by
or on behalf of any Indemnified Party.

 

6.                                      The Company covenants that, if at any
time before the end of the applicable Shelf Registration Period, the Company is
not subject to the reporting requirements of the Exchange Act, it will take such
further action as may be required from time to time to enable the Holders to
sell Registrable Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rules 144 and 144A (including the
requirements of Rule 144A(d)(4)) under the Securities Act. Upon the request of
any Holder, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.

 

7.                                      Miscellaneous.

 

(a)                                 Recapitalizations, Exchanges, Etc.  The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to (i) the Registrable Shares, (ii) any and all securities of the
Company into which the Registrable Shares are converted, exchanged or
substituted in any recapitalization or other capital reorganization by the
Company and (iii) any and all equity securities of the Company or any successor
or assign of the Company (whether by merger, consolidation, sale of assets or
otherwise) which may be issued in respect of, in conversion of, in exchange for
or in substitution of, the shares of Registrable Shares and shall be
appropriately adjusted for any stock dividends, splits, reverse splits,
combinations,

 

12

--------------------------------------------------------------------------------


 

recapitalizations and the like occurring after the date hereof. The Company
shall cause any successor or assign (whether by merger, consolidation, sale of
assets or otherwise) to assume this Agreement or enter into a new registration
rights agreement with the Holders on terms substantially the same as this
Agreement as a condition of any such transaction.

 

(b)                                 No Inconsistent Agreements.  The Company
will not on or after the date of this Agreement enter into any agreement with
respect to its securities that is inconsistent with the rights granted to the
Holders in this Agreement or otherwise conflicts with the provisions hereof. The
rights granted to the Holders hereunder do not in any way conflict with and are
not inconsistent with the rights granted to the holders of the Company’s
securities under any agreement in effect on the date hereof.

 

(c)                                  No Piggyback on Registration; Other
Registration Statements. Without the prior written consent of the Holders of a
majority of the Registrable Shares, no Shelf Registration Statement relating to
the offer and sale of Registrable Shares shall register any transaction in any
securities of the Company, other than the offer and sale of Registrable Shares
by the Holders thereof.  The Company shall not cause any other registration
statements to be declared effective by the Commission prior to the time that all
Registrable Shares are registered pursuant to a Shelf Registration Statement
that is declared effective by the Commission (the “Effective Time”), provided
that this Section 7(c) shall not prohibit the Company from causing any
registration statement that was filed prior to the date hereof to be declared
effective by the Commission prior to the Effective Time.

 

(d)                                 Interpretation.  Article, Section and Annex
references are to this Agreement, unless otherwise specified. All references to
instruments, documents, contracts, and agreements are references to such
instruments, documents, contracts and agreements as the same may be amended,
supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including, without limitation.”

 

(e)                                  Amendments and Waivers.  The provisions of
this Agreement may not be amended, modified or supplemented, and waivers or
consents to departures from the provisions hereof may not be given, except by
the written consent of the Company and the Holders of a majority in number of
then outstanding Registrable Shares; provided, however, that no such amendment
that materially and adversely affects the rights of any Holder shall be binding
on such Holder without such Holder’s written consent. Notwithstanding the
foregoing, a waiver or consent to depart from the provisions hereof with respect
to a matter that relates exclusively to the rights of Holders whose securities
are being sold pursuant to the Shelf Registration Statement and that does not
directly or indirectly affect the rights of other Holders may be given by
Holders of at least a majority of the Registrable Shares being sold by such
Holders pursuant to the Shelf Registration Statement; provided, that the
provisions of this sentence may not be amended, modified, or supplemented except
in accordance with the provisions of the immediately preceding sentence. Each
Holder of Registrable Shares outstanding at the time of any such amendment,
modification, supplement, waiver or consent or thereafter shall be bound by any
such amendment, modification, supplement, waiver or consent effected pursuant to
this Section 7(e) with respect to such Holder’s Registrable Shares, whether or
not any notice, writing or marking indicating such amendment, modification,
supplement, waiver or consent appears on the Registrable Shares. Any amendment,
supplement or modification of or to any provision of this

 

13

--------------------------------------------------------------------------------


 

Agreement, any waiver of any provision of this Agreement, and any consent to any
departure from the terms of any provision of this Agreement shall be effective
only in the specific instance and for the specific purpose for which made or
given. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any right, power or remedy. The
remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise. A
copy of each amendment, modification or supplement to this Agreement shall be
delivered by the Company to each Holder.  The Company shall give prompt notice
of any amendment or termination hereof or waiver hereunder to any party hereto
that did not consent in writing to such amendment, termination, or waiver.

 

(f)                                   Notices.  All notices and other
communications provided for or permitted hereunder shall be made in writing and
shall be deemed effectively given upon the earlier of actual receipt or:
(i) personal delivery to the party to be notified; (ii) when sent, if sent by
electronic mail or facsimile during the recipient’s normal business hours, and
if not sent during normal business hours, then on the recipient’s next business
day; (iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (iv) one (1) business day after
the business day of deposit with a nationally recognized overnight courier,
freight prepaid, specifying next-day delivery, with written verification of
receipt.  All communications shall be sent to the following addresses:

 

If to the Company, to:

 

 

Magnum Hunter Resources Corporation

 

777 Post Oak Boulevard, Suite 650

 

Houston, TX 77056

 

Facsimile: (832) 369-6992

 

Attention: Paul M. Johnston, Senior Vice President and General Counsel

 

 

 

With copies to:

 

 

 

Bracewell & Giuliani LLP

 

711 Louisiana Street, Suite 2300

 

Houston, TX 77002-2770

 

Facsimile: (713) 437-5318

 

Attention: Charles H. Still, Jr.

 

If to a Holder, at the most current address shown for such Holder in the records
of the Company, or to such other address as the Company or such Holder may
designate in writing.

 

(g)                                  Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
the parties hereto as hereinafter provided. The rights of the Holders contained
in this Agreement shall be automatically asssignable and transferrable by
Investor to any transferee or assignee to which all or any portion of the
Registrable Shares are transferred, provided, that (i) Investor agrees in
writing with the transferee or assignee to assign such rights and a copy of such
agreement is furnished to the Company promptly following such

 

14

--------------------------------------------------------------------------------


 

assignment; (ii) the Company is, within a reasonable time after such transfer,
furnished with written notice of (a) the name and address of such transferee,
and (b) the securities with respect to which such registration rights are being
transferred; (iii) the transferee or assignee agrees in writing to become a
party to this Agreement and be fully bound by, and subject to, all of the terms
and conditions of this Agreement as though an original party hereto;
(iv) immediately following such transfer or assignment the further disposition
of such securities by the transferee or assignee is restricted under the
Securities Act or applicable state securities laws if so required; and (v) such
transfer and assignment shall have been conducted in accordance with all
applicable federal and state securities laws. All of the obligations of the
Company hereunder shall survive any such transfer.

 

Neither this Agreement nor any of the rights or duties of the Company set forth
herein shall be assigned by the Company, in whole or in part, without having
first received the written consent of the Holders of a majority of the then
outstanding Registrable Shares.

 

(h)                                 Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which counterpart, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute one and the same agreement.

 

(i)                                     Headings.  The headings in this
Agreement are for convenience of reference only and shall not limit or otherwise
affect the meaning hereof.

 

(j)                                    Governing Law; Jurisdiction.  This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York without regard to principles of conflicts of laws.  Each
party hereby irrevocably submits to the non-exclusive jurisdiction of the state
and federal courts sitting in The City of New York, Borough of Manhattan, for
the adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.

 

(k)                                 Severability.  If any term or other
provision of this Agreement is invalid, illegal or incapable of being enforced
by virtue of any applicable law, or due to any public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner so that the transactions
contemplated hereby are fulfilled to the extent possible.

 

(l)                                     Entire Agreement.  This Agreement is
intended by the parties as a final expression of their agreement and is intended
to be a complete and exclusive statement of the agreement and understanding of
the parties hereto in respect of the subject matter contained herein,
superseding all prior agreements and understandings among the parties with
respect to such subject matter.

 

15

--------------------------------------------------------------------------------


 

(m)                             Further Assurances.  Each of the parties shall
execute such documents and perform such further acts as may be reasonably
required or desirable to carry out or to perform the provisions of this
Agreement.

 

(n)                                 Termination.  This Agreement and the
obligations of the parties hereunder shall terminate upon the end of the Shelf
Registration Period, except that the obligations arising under Sections 4 and 5
shall remain in effect in accordance with their terms.

 

(o)                                 Securities Held by the Company.  Whenever
the consent or approval of Holders of a specified number of Registrable Shares
or Registrable Shares is required hereunder, shares of Common Stock held by the
Company or its subsidiaries shall not be counted in determining whether such
consent or approval was given by the Holders of such required percentage.

 

(p)                                 Independent Nature of Obligations. The
obligations of each Investment Entity under this Agreement are several and not
joint with the obligations of any other Investment Entity, and no Investment
Entity shall be responsible in any way for the performance of the obligations of
any other Investment Entity under this Agreement. The failure or waiver of
performance under this Agreement by any Investment Entity shall not excuse
performance by any other Investment Entity. Each Investment Entity shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement, and it shall not be
necessary for any other Investment Entity to be joined as an additional party in
any proceeding for such purpose.

 

(q)                                 Definitions.  The following terms shall have
the following meanings:

 

(i)                                     “Affiliate” means, with respect to any
specified person, an “affiliate,” as defined in Rule 144(a)(1) of the Securities
Act, of such person.

 

(ii)                                  “Agreement” shall have the meaning set
forth in the recitals hereto.

 

(iii)                               “Amendment Effectiveness Deadline Date”
shall have the meaning set forth in Section 2(a)(i).

 

(iv)                              “Business Day” shall mean any day other than a
Saturday, Sunday or other day on which banking institutions in New York City are
authorized or required by law or executive order to close.

 

(v)                                 “Closing Date” shall mean the closing date
of the sale and issuance of the Registrable Shares pursuant to the Purchase
Agreement.

 

(vi)                              “Commission” shall have the meaning set forth
in Section 1(a).

 

(vii)                           “Common Stock” shall have the meaning set forth
in the recitals hereto.

 

(viii)                        “Company” shall have the meaning set forth in the
recitals hereto.

 

(ix)                              “Company Indemnified Party” shall have the
meaning set forth in Section 5(b).

 

16

--------------------------------------------------------------------------------


 

(x)                                 “Deferral Notice” shall have the meaning set
forth in Section 2(h)(C).

 

(xi)                              “Deferral Period” shall have the meaning set
forth in Section 2(h).

 

(xii)                           “Disclosure Package” means, with respect to any
offer or sale of Registrable Securities pursuant to the Shelf Registration
Statement, (i) any preliminary or final prospectus included in such Shelf
Registration Statement and any amendment or supplement thereto, and (ii) each
Permitted Free Writing Prospectus, in each case, that is deemed, under Rule 159
promulgated under the Securities Act, to have been conveyed to purchasers of
Registrable Shares at the time of sale of such Registrable Shares (including,
without limitation, a contract of sale).

 

(xiii)                        “Effective Time” shall have the meaning set forth
in Section 7(c).

 

(xiv)                       “Effectiveness Date” means, with respect to the
Shelf Registration Statement required to be filed under Section 1(a), the 90th
calendar day following the Closing Date; provided, however, that, if the Company
receives written comments from the Commission relating to the filed Shelf
Registration Statement, then the “Effectiveness Date” shall be the 120th
calendar day following the Closing Date; provided, however, that if the
Effectiveness Date falls on a day that is not a Business Day, then the
Effectiveness Date shall be extended to the next Business Day.

 

(xv)                          “Event” shall have the meaning set forth in
Section 1(d).

 

(xvi)                       “Event Date” shall have the meaning set forth in
Section 1(d).

 

(xvii)                    “Exchange Act” means the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

 

(xviii)                 “Exchange Act Report” shall have the meaning set forth
in Section 2(h).

 

(xix)                       “Filing Date” means, with respect to the Shelf
Registration Statement required to be filed under Section 1(a), the 10th
calendar day following the Closing Date;  provided, however, that if the Filing
Date falls on a day that is not a Business Day, then the Filing Date shall be
extended to the next Business Day.

 

(xx)                          “Free Writing Prospectus” means any “free writing
prospectus” as defined in Rule 405 promulgated under the Securities Act.

 

(xxi)                       “Grace Period” shall have the meaning set forth in
Section 1(d).

 

(xxii)                    “Holder” means a holder of record of Registrable
Shares or of Warrants exercisable for Registrable Shares.  For all purposes
under this Agreement, a holder of Warrants exercisable for Registrable Shares
shall be deemed to hold such Registrable Shares.

 

(xxiii)                 “Holders Counsel” shall have the meaning set forth in
Section 2(j).

 

17

--------------------------------------------------------------------------------


 

(xxiv)                “Holder Indemnified Party” shall have the meaning set
forth in Section 5(a).

 

(xxv)                   “Indemnified Party” shall have the meaning set forth in
Section 5(c).

 

(xxvi)                “Investment Entity” shall have the meaning set forth in
the recitals hereto.

 

(xxvii)             “Investor” shall have the meaning set forth in the recitals
hereto.

 

(xxviii)          “Material Event” shall have the meaning set forth in
Section 2(h).

 

(xxix)                “Permitted Free Writing Prospectus” shall have the meaning
set forth in Section 3(b).

 

(xxx)                   “Person” means any individual, partnership, joint-stock
company, corporation, limited liability company, trust or unincorporated
organization, and a government or agency or political subdivision thereof.

 

(xxxi)                “Purchase Agreement” shall have the meaning set forth in
the recitals hereto.

 

(xxxii)             “Registrable Shares” means (A) each share of Common Stock
acquired by a Holder pursuant to the Purchase Agreement, (B) each share of
Common Stock issuable to a Holder upon exercise of Warrants, and (C) any stock
of the Company issued as a dividend, or other distribution with respect to or in
exchange for, the Common Stock referred to in clause (A) or (B) above; until the
date on which all of the Registrable Shares then owned by such Holder (i) have
been effectively registered under the Securities Act and disposed of in
accordance with such registration statement, (ii) have been disposed of pursuant
to Rule 144 under the Securities Act or (iii) may be resold pursuant to Rule 144
without restriction or limitation (including without the requirement to be in
compliance with Rule 144(c)(1)) or another similar exemption under the
Securities Act.

 

(xxxiii)          “Rule 415 Limitation” shall have the meaning set forth in
Section 1(a).

 

(xxxiv)         “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.

 

(xxxv)            “Shelf Registration” shall have the meaning set forth in
Section 1(a).

 

(xxxvi)         “Shelf Registration Period” shall have the meaning set forth in
Section 1(b).

 

(xxxvii)      “Shelf Registration Statement” shall have the meaning set forth in
Section 1(a).

 

(xxxviii)   “Special Grace Period” shall have the meaning set forth in
Section 1(d).

 

18

--------------------------------------------------------------------------------


 

(xxxix)         “Special Registration Statement” shall mean a registration
statement relating to any employee benefit plan on Form S-8 or similar form or,
with respect to any corporate reorganization or other transaction under Rule 145
of the Securities Act, a registration statement on Form S-4 or similar form.

 

(xl)                              “Warrants” shall have the meaning set forth in
the recitals hereto.

 

[Signature Page Follows]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

Gary C. Evans

 

Title:

Chairman and Chief Executive Officer

 

 

 

 

 

 

 

INVESTMENT ENTITY

 

 

 

[Investment Entities executed by means of Omnibus Signature Pages, the form of
which is attached as Annex I to the Purchase Agreement]

 

Signature Page to Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

INVESTMENT ENTITIES

 

Relational Investors Mid-Cap Fund I, L.P.

Relational Investors Mid-Cap Fund II, L.P.

Relational Coast Partners, L.P.

Relational Fund Partners, L.P.

Relational Investors IX, L.P.

Relational Investors XV, L.P.

Relational Investors XVI, L.P.

Relational Investors XX, L.P.

Relational Investors XXIII, L.P.

Relational Investors XXIV, L.P.

RH Fund I, L.P.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PLAN OF DISTRIBUTION

 

The selling stockholders, which as used herein includes donees, pledgees,
transferees or other successors-in-interest selling shares of common stock or
interests in shares of common stock received after the date of this prospectus
from a selling stockholder as a gift, pledge, partnership distribution or other
transfer, may, from time to time, sell, transfer or otherwise dispose of any or
all of their shares of common stock or interests in shares of common stock on
any stock exchange, market or trading facility on which the shares are traded or
in private transactions. The selling stockholders may sell their shares of our
common stock pursuant to this prospectus at fixed prices, at prevailing market
prices at the time of sale, at prices related to the prevailing market price, at
varying prices determined at the time of sale, or at negotiated prices.

 

The selling stockholders may use any one or more of the following methods when
disposing of shares or interests therein:

 

·                                          ordinary brokerage transactions and
transactions in which the broker-dealer solicits purchasers;

 

·                                          block trades in which the
broker-dealer will attempt to sell the shares as agent, but may position and
resell a portion of the block as principal to facilitate the transaction;

 

·                                          purchases by a broker-dealer as
principal and resale by the broker-dealer for its account;

 

·                                          an exchange distribution in
accordance with the rules of the applicable exchange;

 

·                                          privately negotiated transactions;

 

·                                          short sales;

 

·                                          through the writing or settlement of
options or other hedging transactions, whether through an options exchange or
otherwise;

 

·                                          broker-dealers may agree with the
selling stockholders to sell a specified number of such shares at a stipulated
price per share;

 

·                                          a combination of any such methods of
sale; and

 

·                                          any other method permitted pursuant
to applicable law.

 

The selling stockholders may, from time to time, pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock, from time to time, under
this prospectus, or under an amendment to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act amending the

 

--------------------------------------------------------------------------------


 

list of selling stockholders to include the pledgee, transferee or other
successors in interest as selling stockholders under this prospectus. The
selling stockholders also may transfer the shares of common stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of our common stock or interests therein, the
selling stockholders may enter into hedging transactions with broker-dealers or
other financial institutions, which may in turn engage in short sales of the
common stock in the course of hedging the positions they assume. The selling
stockholders may also sell shares of our common stock short and deliver these
securities to close out their short positions, or loan or pledge the common
stock to broker-dealers that in turn may sell these securities. The selling
stockholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of shares offered by this prospectus, which shares such
broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The aggregate proceeds to the selling stockholders from the sale of the common
stock offered by them will be the purchase price of the common stock less
discounts or commissions, if any. Each of the selling stockholders reserves the
right to accept and, together with their agents from time to time, to reject, in
whole or in part, any proposed purchase of common stock to be made directly or
through agents. We will not receive any of the proceeds from this offering.

 

The selling stockholders and any underwriters, broker-dealers or agents that
participate in the sale of the common stock or interests therein may be
“underwriters” within the meaning of Section 2(11) of the Securities Act. Any
discounts, commissions, concessions or profit they earn on any resale of the
shares may be underwriting discounts and commissions under the Securities Act.
Selling stockholders who are “underwriters” within the meaning of Section 2(11)
of the Securities Act will be subject to the prospectus delivery requirements of
the Securities Act.

 

To the extent required, the shares of our common stock to be sold, the names of
the selling stockholders, the respective purchase prices and public offering
prices, the names of any agents, dealer or underwriter, any applicable
commissions or discounts with respect to a particular offer will be set forth in
an accompanying prospectus supplement or, if appropriate, a post-effective
amendment to the registration statement that includes this prospectus.

 

In order to comply with the securities laws of some states, if applicable, the
common stock may be sold in these jurisdictions only through registered or
licensed brokers or dealers. In addition, in some states the common stock may
not be sold unless it has been registered or qualified for sale or an exemption
from registration or qualification requirements is available and is complied
with.

 

We have advised the selling stockholders that the anti-manipulation rules of
Regulation M under the Exchange Act may apply to sales of shares in the market
and to the activities of the selling stockholders and their affiliates. In
addition, we will make copies of this prospectus (as it may be supplemented or
amended from time to time) available to the selling stockholders for the purpose
of satisfying the prospectus delivery requirements of the Securities Act. The
selling

 

--------------------------------------------------------------------------------


 

stockholders may indemnify any broker-dealer that participates in transactions
involving the sale of the shares against certain liabilities, including
liabilities arising under the Securities Act.

 

We have agreed to indemnify the selling stockholders against liabilities,
including liabilities under the Securities Act and state securities laws,
relating to the registration of the shares offered by this prospectus.

 

We have agreed with the selling stockholders to keep the registration statement
of which this prospectus constitutes a part effective until such time as the
shares offered by the selling stockholders have been effectively registered
under the Securities Act and disposed of in accordance with such registration
statement, the shares offered by the selling stockholders have been disposed of
pursuant to Rule 144 under the Securities Act or the shares offered by the
selling stockholders may be resold pursuant to Rule 144 without restriction or
limitation (including without the requirement to be in compliance with
Rule 144(c)(1)) or another similar exemption under the Securities Act.

 

--------------------------------------------------------------------------------

 


 

ANNEX IV

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 INVESTOR QUESTIONNAIRE

 

If Investor is an individual, please complete Sections 1 and 3 of this Investor
Questionnaire.  If Investor is an entity, please complete Sections 2 and 3 of
this Investor Questionnaire.

 

Investor acknowledges that Magnum Hunter Resources Corporation (the “Company”)
intends to use the information set forth below to rely on certain exemptions
from the registration requirements of the Securities Act of 1933, as amended
(the “Act”).

 

Investor also acknowledges that the Company intends to use the information set
forth below in preparing a resale registration statement (the “Resale
Registration Statement”) relating to the offer and sale of the securities
purchased pursuant to the Securities Purchase Agreement (the “Purchase
Agreement”) between Investor and the Company.  Investor understands that failure
to provide the requested information may result in the Company’s exclusion of
Investor’s securities from the Resale Registration Statement.

 

SECTION 1.        QUESTIONS FOR INDIVIDUALS

 

1.                                      (A)          Legal name in which the
stock certificate should be issued:

 

(B)                               Relationship between the Investor of the
Shares and the Registered Holder listed in response to 1(A) above.

 

2.                                      Address to which the stock certificate
should be sent:

 

3.                                      Email address:

 

4.                                      Date of birth:

 

5.                                      U. S. citizen:   Yes o       No o

 

6.                                      Social security no.:

 

7.                                      Accredited Investor Suitability
Requirements:

 

Please indicate whether you meet any of the following requirements:

 

(A)                               I am a natural person and had an individual
income in excess of $200,000 in each of the two most recent years and reasonably
expect an income in excess of $200,000 in the current year.  For these purposes
“income” means my individual

 

--------------------------------------------------------------------------------


 

adjusted gross income for federal income tax purposes, plus (i) any deduction
for long term capital gain; (ii) any deduction for depletion; (iii) any
exclusion for interest; and (iv) any losses of a partnership allocated to an
individual limited partner.

 

Yes o

 

No o

 

(B)                               I am a natural person and had a joint income
with my spouse in excess of $300,000 in each of the two most recent years and
reasonably expect a joint income with my spouse in excess of $300,000 in the
current year.  For these purposes “income” shall be determined as set forth in
Section 1, clause 7(A) above.

 

Yes o

 

No o

 

(C)                               I am a natural person and have an individual
net worth on the date hereof (or joint net worth with my spouse) in excess of $1
million (excluding the value of my primary residence).  For purposes of this
calculation, your “net worth” equals your total assets minus both your total
liabilities and the value of your primary residence.  To calculate the value of
your primary residence, subtract from the estimated fair market value of the
property the amount of debt secured by the property (up to the estimated fair
market value of the property).

 

Yes o

 

No o

 

(D)                               I am a natural person and am a director,
executive officer or general partner of the Company.  For these purposes,
“executive officer” shall mean the president, any vice president in charge of a
principal business unit, division or function (such as sales, administration or
finance), any other officer who performs a policy making function, or any other
person who performs similar policy making functions for the Company.

 

Yes o

 

No o

 

INDIVIDUALS, PLEASE SKIP TO PAGE 7 TO ANSWER THE QUESTIONS IN SECTION 3 THAT ARE
APPLICABLE TO ALL INVESTORS.

 

--------------------------------------------------------------------------------


 

SECTION 2.                           QUESTIONS FOR ENTITIES

 

1.                                      (A)          Full legal name in which
the stock certificate should be issued and nature (e.g., limited partnership,
corporation, trust, limited liability company) of entity:

See transfer agent spreadsheet provided by Relational.

 

(B)          Relationship between the Investor of the Shares and the Registered
Holder listed in response to 1(A) above.  Investors is the General Partner or
Investment Adviser for each of the registered holders.

 

2.                                      Address to which the stock certificate
should be sent:

See transfer agent spreadsheet provided by Relational.

 

3.                                      Name of contact person: See transfer
agent spreadsheet provided by Relational.

 

4.                                      Email address of contact person: See
transfer agent spreadsheet provided by Relational.

 

5.                                      Date of organization: N/A

 

6.                                      State of organization: N/A

 

7.                                      Taxpayer identification no.: See
transfer agent spreadsheet provided by Relational.

 

8.                                      Accredited Investor Suitability
Requirements:

 

(A)                               Was the entity formed for the specific purpose
of investing in the Company?

 

Yes o

 

No x

 

(B)                          If your answer to question (A) is “No,” CHECK
whichever of the following statements is applicable to the entity; if your
answer to question (A) is “Yes” or if none of the statements in Section 2,
clause 8(B)(1) below are applicable, the entity must be able to certify to the
statement in Section 2, clause 8(B)(2) below in order to qualify as an
Accredited Investor.

 

(1)                            The undersigned entity certifies that it is an
Accredited Investor because it is:

 

(i)                                     a bank as defined in section 3(a)(2) of
the Securities Act of 1933 (the “Act”) or a savings and loan association or
other institution as defined in section 3(a)(5)(A) of the Act, whether acting in
an individual or fiduciary capacity;

 

Yes o

No x

 

--------------------------------------------------------------------------------


 

(ii)                                  a broker or dealer registered pursuant to
section 15 of the Securities Exchange Act of 1934;

 

Yes o

No x

 

(iii)                               an insurance company as defined in section
2(a)(13) of the Act;

 

Yes o

No x

 

(iv)                              an investment company registered under the
Investment Company Act of 1940;

 

Yes o

No x

 

(v)                                 a business development company as defined in
section 2(a)(48) of the Investment Company Act of 1940;

 

Yes o

No x

 

(vi)                              a Small Business Investment Company licensed
by the U.S. Small Business Administration under section 301(c) or (d) of the
Small Business Investment Act of 1958;

 

Yes o

No x

 

(vii)                           a plan established and maintained by a state or
its political subdivisions, or any agency or instrumentality of a state or its
political subdivisions, for the benefit of its employees provided that such
employee benefit plan has total assets in excess of $5,000,000;

 

Yes o

No x

 

(viii)                        an employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974, provided that the investment
decision is made by a plan fiduciary, as defined in section 3(21) of such act,
and the plan fiduciary is either a bank, savings and loan association, insurance
company or registered investment adviser or provided that the employee benefit
plan has total assets in excess of $5,000,000 or, if a self-directed plan, the
investment decisions are made solely by persons that are Accredited Investors
(if a self-directed plan with more than one investment account, (1) each
participant must maintain a separate investment account within the plan, and
(2) the funds of the

 

--------------------------------------------------------------------------------


 

separate investment accounts within the plan must not be commingled);

 

Yes o

No x

 

(ix)                              a private business development company as
defined in section 202(a)(22) of the Investment Advisers Act of 1940;

 

Yes o

No x

 

(x)                                 an organization described in section
501(c)(3) of the Internal Revenue Code of 1986, corporation, Massachusetts or
similar business trust, or partnership, not formed for the specific purpose of
acquiring the securities of the Company with total assets in excess of
$5,000,000; or

 

Yes o

No x

 

(xi)                              a trust, with total assets in excess of
$5,000,000, not formed for the specified purpose of acquiring the securities of
the Company, whose purchase is directed by a sophisticated person as described
in Rule 506(b)(2)(ii) promulgated under the Act.

 

Yes o

No x

 

(2)                                 The undersigned entity certifies that it is
an Accredited Investor because each of its stockholders, partners, beneficiaries
or other equity holders meets at least one of the following conditions:

 

(i)                                     It is a natural person and had an
individual net worth at the time of purchase (or joint net worth with spouse) in
excess of $1 million (excluding the value of its primary residence).

 

Yes o

No x

 

(ii)                                  It is a natural person and had an
individual income (without including any income of spouse) in excess of $200,000
(or joint income with spouse in excess of $300,000) in each of the two most
recent years and reasonably expects an individual income in excess of $200,000
(or joint income with spouse in excess of $300,000) in the current year.  For
these purposes “income” means individual adjusted gross income for federal
income tax purposes, plus (i) any deduction for long term capital gains;
(ii) any deduction for depletion; (iii) any exclusion for interest; and (iv) any
losses of a partnership allocated to an individual limited partner.

 

--------------------------------------------------------------------------------


 

Yes o

No x

 

(iii)                               The stockholder, partner, beneficiary or
other equity holder is a corporation, partnership, trust or other entity which
meets the description of at least one of the organizations specified in
Section 2, clause 8(B)(1) above or whose stockholders, partners, beneficiaries
or other equity holders meet at least one of the descriptions in this Section 2,
clause 8(B)(2).

 

Yes x

No o

 

--------------------------------------------------------------------------------


 

SECTION 3.    QUESTIONS FOR ALL INVESTORS

 

1.                                      Affiliation with Broker-Dealers: Is the
undersigned a registered broker-dealer or an affiliate of a registered
broker-dealer?  For purposes of this question, an “affiliate” of a specified
person or entity means a person or entity that directly, or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, the person or entity specified.

 

Yes o

 

No x

 

If so, please answer the remaining questions in this section.

 

Please identify the registered broker-dealer(s) and describe the nature of the
affiliation(s) between the undersigned and any registered broker-dealers:

 

If the securities are being purchased by you other than in the ordinary course
of business, please describe the circumstances:

 

If you, at the time of purchasing the securities, will have any agreements or
understandings, directly or indirectly, with any person to distribute the
securities, please describe such agreements or understandings:

 

2.                                      Relationship with the Company:

 

(A)                               Have you or any of your affiliates, officers,
directors or principal equity holders (owners of 5% or more of the equity
securities of the undersigned) held any position or office or have you had any
other material relationship with the Company (or its predecessors or affiliates)
within the past three years?

 

Yes o

 

No x

 

(B)                               If so, please state the nature and duration of
your relationship with the Company:

 

--------------------------------------------------------------------------------


 

3.                                      Plan of Distribution:  Except as set
forth below, the undersigned intends to distribute its securities pursuant to
the Resale Registration Statement in accordance with the “Plan of Distribution”
that will be included therein, a copy of which is attached as Exhibit B to the
Registration Rights Agreement by and among the Company and the Investors:

 

State any exceptions here: NONE

 

4.                                      Potential Nature of Beneficial Holding:
The purpose of this question is to identify the ultimate natural person(s) or
publicly held entity that will exercise(s) sole or shared voting or dispositive
power over the securities.

 

(A)                               Is the undersigned required to file, or is it
a wholly-owned subsidiary of a company that is required to file, periodic and
other reports (for example, Forms 10-K, 10-Q, 8-K) with the Securities and
Exchange Commission pursuant to section 13(a) or 15(d) of the Securities
Exchange Act of 1934?

 

Yes o

 

No x

 

(B)                               State whether the undersigned is a subsidiary
of an investment company, registered under the Investment Company Act of 1940:

 

Yes o

 

No x

 

If a subsidiary, please identify the publicly-held parent entity:

 

If you answered “Yes” to these two questions (Section 3, clauses 4(A) and (B)),
you may skip the next question, and proceed to the signature page of this
Investor Questionnaire.

 

(C)                               Please identify the controlling person(s) of
the undersigned (the “Controlling Entity”).  If the Controlling Entity is not a
natural person or a publicly held entity, please identify each controlling
person(s) of such Controlling Entity.  This process should be repeated until you
reach natural persons or a publicly held entity that will exercise sole or
shared voting or dispositive power over the securities:

 

--------------------------------------------------------------------------------


 

Please find below an example of the requested natural person disclosure:

 

Relational Investors LLC serves the sole general partner or the investment
advisor for each of the entities or accounts listed above as a registered holder
(see transfer agent spreadsheet). Relational Investors LLC is wholly owned by
Relational Investors Group, LLC of which Mssrs. Whitworth and Batchelder are the
managing members.

 

(D)                           Please provide contact information for all
controlling persons and Controlling Entities identified in Section 3, clause
4(C) above:

 

Name of controlling
person or Controlling 
Entity (including contact person for 
Controlling Entities)

 

Mailing Address

 

E-Mail Address

 

Telephone Number

 

 

 

 

 

 

 

Ralph V. Whitworth

 

12400 High Bluff Dr.,
Suite 600, San Diego,
CA 92130

 

rvw@rillc.com

 

(858) 704-3330

David H. Batchelder

 

12400 High Bluff Dr.,
Suite 600, San Diego,
CA 92130

 

dhb@rillc.com

 

(858) 704-3301

 

If you need more space for any response, please attach additional sheets of
paper.  Please be sure to indicate your name and the number of the item being
responded to on each such additional sheet of paper, and to sign each such
additional sheet of paper before attaching it to this Investor Questionnaire. 
Please note that you may be asked to answer additional questions depending on
your responses to the above questions.

 

The undersigned recognizes that the Company is relying on the truth and accuracy
of such information so that it may rely on certain exemptions from registration
contained in the Act and the securities laws of certain states.

 

By signing below, the undersigned consents to the disclosure of the information
contained herein and the inclusion of such information in the Registration
Statement, any amendments thereto and the related prospectus.  The undersigned
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the Registration Statement and
the related prospectus.

 

THE UNDERSIGNED AGREES TO INFORM THE COMPANY IMMEDIATELY OF ANY CHANGES IN THE
FOREGOING INFORMATION.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Investor Questionnaire
this 27th day of May, 2014, and declares that it is truthful and correct.

 

INDIVIDUALS:

 

ENTITIES:

 

 

 

 

 

 

 

 

See list provided

Signature of Investor

 

Print Name of Entity

 

 

 

 

 

 

 

 

/s/ Ralph Whitworth

Print Name of Investor

 

Signature of Authorized Signatory

 

 

 

 

 

 

 

 

Ralph Whitworth

 

 

Print Name of Authorized Signatory

 

 

 

 

 

 

 

 

Principal, Relational Investors LLC

 

 

Print Title of Authorized Signatory

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

COMPLIANCE CERTIFICATE

 

The undersigned, the [Chief Executive Officer] [Chief Financial Officer] of
Magnum Hunter Resources Corporation, a Delaware corporation (the “Company”),
pursuant to Section 6(a)(vii) of the Securities Purchase Agreement, dated as of
May 27, 2014, by and among the Company and the investors party thereto (the
“Purchase Agreement”), hereby represents, warrants and certifies on behalf of
the Company, in his capacity as an officer of the Company and without personal
liability, as follows (capitalized terms used but not otherwise defined herein
shall have the meaning set forth in the Purchase Agreement):

 

1.             The representations and warranties of the Company contained in
Section 5 of the Purchase Agreement are true and correct in all material
respects at and as of the Closing with the same effect as if made at and as of
the date hereof (except for representations and warranties which speak as of a
specific date, which are true and correct in all material respects as of such
date).

 

2.             The Company has performed or fulfilled in all material respects
all agreements, obligations and conditions contained in the Purchase Agreement
required to be performed or fulfilled by the Company at or prior to the date
hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this      day
of May, 2014.

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SECRETARY’S CERTIFICATE

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting Secretary of Magnum Hunter Resources Corporation, a Delaware corporation
(the “Company”), and that as such he is authorized to execute and deliver this
certificate in the name and on behalf of the Company and in connection with the
Securities Purchase Agreement, dated as of May 27, 2014, by and among the
Company and the investors party thereto (the “Purchase Agreement”), and further
certifies in his official capacity, in the name and on behalf of the Company,
the items set forth below (capitalized terms used but not otherwise defined
herein shall have the meaning set forth in the Purchase Agreement):

 

1.             Attached hereto as Exhibit A are true, correct and complete
copies of the resolutions duly adopted by the Board of Directors of the Company
(the “Board”) at a meeting held on May     , 2014 approving the transactions
contemplated by the Purchase Agreement and the other Transaction Documents and
the issuance of the Shares and the Warrants.  Such resolutions have not in any
way been amended, modified, revoked or rescinded, have been in full force and
effect since their adoption to and including the date hereof and are now in full
force and effect.

 

2.             Attached hereto as Exhibit B is a true, correct and complete copy
of the Certificate of Incorporation of the Company, together with any and all
amendments thereto currently in effect, and no action has been taken to further
amend, modify or repeal such Certificate of Incorporation, the same being in
full force and effect in the attached form as of the date hereof.

 

3.             Attached hereto as Exhibit C is a true correct and complete copy
of the Bylaws of the Company, together with any and all amendments thereto
currently in effect, and no action has been taken to further amend, modify or
repeal such Bylaws, the same being in full force and effect in the attached form
as of the date hereof.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this      day
of May, 2014.

 

 

 

 

 

[Name]

 

Secretary

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

OPINION OF BRACEWELL & GIULIANI LLP

 

1.                                      The Company is validly existing as a
corporation in good standing under the laws of the State of Delaware.  The
Company is qualified to do business and is in good standing as a foreign
corporation in the State of Texas.

 

2.                                      Each of the Securities Purchase
Agreement, the Registration Rights Agreement and the Warrants has been duly
authorized, executed and delivered by the Company and constitutes a valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms.

 

3.                                      The Shares have been duly authorized for
issuance by the Company and, when issued and delivered in accordance with the
Securities Purchase Agreement against payment of the purchase price therefor,
will be validly issued, fully paid and nonassessable.  The Warrant Shares have
been duly authorized for issuance by the Company and, when issued and delivered
in accordance with the Warrants against payment of the exercise price therefor,
will be validly issued, fully paid and nonassessable.

 

4.                                      Assuming the accuracy of the
representations and warranties of the Company and Investor contained in the
Securities Purchase Agreement, it is not necessary in connection with the offer,
sale, issuance and delivery of the Shares and the Warrants to Investor pursuant
to the Securities Purchase Agreement to register the Shares and the Warrants
under the Securities Act of 1933, as amended (the “Securities Act”).

 

5.                                      No consent, approval, authorization or
order of, or filing with, any U.S. federal, Texas or New York governmental
agency or authority is required for the consummation by the Company of the
transactions contemplated by the Securities Purchase Agreement and the
Registration Rights Agreement, except (i) for the filing of Form D pursuant to
Regulation D under the Securities Act and (ii) as required by the Registration
Rights Agreement.

 

6.                                      The execution and delivery by the
Company of, and the performance by the Company of its obligations under, the
Securities Purchase Agreement, the Registration Rights Agreement and the
Warrants do not and will not (i) violate the certificate of incorporation or the
bylaws of the Company, (ii) result in a violation of, or constitute a default
(or an event which, with the giving of notice or lapse of time or both, would
constitute a default) under, or give rise to any right of termination,
cancellation or acceleration under any other agreement, note, lease, mortgage,
deed or other instrument to which the Company or any of its subsidiaries is a
party that has been filed by the Company as an exhibit to its Annual Report on
Form 10-K for the year ended December 31, 2013, Quarterly Report on Form 10-Q
for the quarter ended March 31, 2014 or Current Reports on Form 8-K filed with
the Commission since December 31, 2013, or (iii) violate any U.S. federal, Texas
or New York statute, the General Corporation Law of the State of Delaware or any
rule or regulation of any U.S. federal, Texas or New York governmental agency or
authority having jurisdiction over the Company.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

DISCLOSURE SCHEDULE

 

The Company has filed with the Securities and Exchange Commission (“SEC”) a
Registration Statement on Form S-1 (the “Registration Statement”) registering
shares of its common stock for resale by investors that purchased the shares in
the Company’s previously announced private offering completed on March 26, 2014,
as required pursuant to a registration rights agreement entered into with those
investors.

 

The Company has received written comments from the staff of the SEC on the
Registration Statement, including comments on the Company’s Annual Report on
Form 10-K for the year ended December 31, 2013, as amended (the “Form 10-K”),
which is incorporated by reference into the Registration Statement.  These
comments request that the Company amend the Form 10-K to provide additional
disclosures regarding the Company’s reserves of oil and natural gas and related
matters and the determination of certain elements of the Company’s 2013
executive compensation.

 

The Company expects that it will file an amendment to the Form 10-K in response
to the comments.  Although the staff’s review of the Registration Statement and
the Form 10-K is ongoing, the Company expects that the amendment to the
Form 10-K will include additional disclosures regarding the matters to which the
comments relate, but that the amendment will not include material revisions to
the information included in the Form 10-K as previously filed.  Specifically,
the Company does not expect that the amendment to the Form 10-K will include
changes to the Company’s audited consolidated financial statements as previously
filed or revisions to previously reported estimates of the Company’s proved
reserves, items of executive compensation or other financial or operational
data.

 

--------------------------------------------------------------------------------